EXECUTION COPY

(Operation Number 41663)

LOAN AGREEMENT

between

CHS INC.

and

EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT

Dated 5 January, 2011

TABLE OF CONTENTS

      ARTICLE I — DEFINITIONS

Section 1.01.
Section 1.02.
  Definitions
Interpretation

      ARTICLE II — REPRESENTATIONS AND WARRANTIES

Section 2.01.
Section 2.02.
Section 2.03.
Section 2.04.
ARTICLE III — LOAN
Section 3.01.
Section 3.02.
Section 3.03.
Section 3.04.
Section 3.05.
Section 3.06.
Section 3.07.
Section 3.08.
Section 3.09.
Section 3.10.
Section 3.11.
Section 3.12.
Section 3.13.
Section 3.14.
Section 3.15.
Section 3.16.
Section 3.17.
  Representations Regarding the Project
Representations Regarding the Borrower
Representations Regarding the Agreements
Acknowledgement and Repetition

Amount and Currency
Disbursements
Suspension and Cancellation
Charges, Commissions and Fees
Interest
Default Interest
Market Disruption
Repayment
Prepayment
Payments
Insufficient Payments
Taxes
Unwinding Costs
Increased Costs
Illegality
Mitigation
Loan Account

      ARTICLE IV — CONDITIONS PRECEDENT

Section 4.01.
Section 4.02.
  First Disbursement
All Disbursements

      ARTICLE V — AFFIRMATIVE COVENANTS

Section 5.01.
Section 5.02.
Section 5.03.
Section 5.04.
Section 5.05.
Section 5.06.
Section 5.07.
Section 5.08.
Section 5.09.
Section 5.10.
Section 5.11.
Section 5.12.
  Project Implementation
Maintenance and Continuity of Business
Environmental and Social Compliance
Insurance
Accounting
Continuing Governmental and Other Authorisations
Compliance with Other Obligations
Taxes
Financial Ratios
Further Documents
Costs and Expenses
Furnishing of Information

      ARTICLE VI — NEGATIVE COVENANTS

Section 6.01.
Section 6.02.
Section 6.03.
Section 6.04.
  Transactions with Related Parties
Changes in Business, Capital and Charter
Sale of Assets; Merger
Fraud and Corruption

      ARTICLE VII — EVENTS OF DEFAULT

Section 7.01.
Section 7.02.
  Events of Default
Consequences of Default

          ARTICLE VIII — MISCELLANEOUS
    Section 8.01.Term of Agreement
    Section 8.02.Entire Agreement; Amendment and Waiver

Section 8.03.Notices
 
 
Section 8.04.English Language
    Section 8.05.Financial Calculations
    Section 8.06.Rights, Remedies and Waivers
    Section 8.07.Indemnification
    Section 8.08.Governing Law
    Section 8.09.Arbitration and Jurisdiction
    Section 8.10.Privileges and Immunities of EBRD
Section 8.11.Waiver of Sovereign Immunity
    Section 8.12.Successors and Assigns; Third Party Rights
Section 8.13.Disclosure
    Section 8.14.Counterparts
   
 
SCHEDULES
SCHEDULE 1 -
SCHEDULE 2 -
EXHIBITS
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
 


-
-
-
-
-  

DEFINITIONS AND GUIDELINES FOR PRIVATE SECTOR OPERATIONS (FRAUD AND CORRUPTION)
LIST OF SUBSIDIARIES

FORM OF DISBURSEMENT APPLICATION
FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY
FORM OF REPORTING TEMPLATE RELATING TO THE COMPLIANCE OF THE BORROWER WITH
ENVIRONMENTAL
AND SOCIAL LAWS
FORM OF COMPLIANCE CERTIFICATE
FORM OF APPLICATION TO FIX INTEREST RATE



        

1





LOAN AGREEMENT

LOAN AGREEMENT (this “Agreement”) dated 5 January, 2011 between CHS Inc., a
cooperative corporation organised and existing under the laws of the State of
Minnesota, the United States of America (the “Borrower”), and the EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT, an international organisation formed by
treaty (“EBRD”).

      ARTICLE I — DEFINITIONS

Section 1.01.
  Definitions

Wherever used in this Agreement (including the Exhibits and any Schedules),
unless the context otherwise requires, the following terms have the following
meanings:

      “Acquisition
Agreement”  
means the share purchase agreement dated 30 November,
2010 relating to the sale and purchase of all issued
share capital of the Company and made between CHS Europe
and the Seller.
   


“Adjusted Consolidated  


Funded Debt”  
means all Consolidated Funded Debt of the Borrower and
its Consolidated Subsidiaries, plus the net present value
of Operating Leases of the Borrower and its Consolidated
Subsidiaries as discounted by a rate of 8.0% per annum.
    


“Adjusted Consolidated  


Equity”  
means the amount of equity accounts plus (or minus in the
case of a deficit) the amount of surplus and retained
earnings accounts of the Borrower and its Consolidated
Subsidiaries and non-controlling interests, provided that
the total amount of intangible assets of the Borrower and
its Consolidated Subsidiaries (including, without
limitation, unamortised debt discount and expense,
deferred charges and goodwill) included therein shall not
exceed USD 30,000,000 (and to the extent such intangible
assets exceed USD 30,000,000, they will not be included
in the calculation of Adjusted Consolidated Equity); all
as determined in accordance with Generally Accepted
Accounting Principles.
    


“Affiliate”  
means, with respect to any person, any other person,
directly or indirectly, controlling, controlled by, or
under common control with, such person.
    


“Amortisation”  
means the total amortisation of the Borrower and its
Consolidated Subsidiaries as measured in accordance with
Generally Accepted Accounting Principles.
    


“Auditors”  
means such firm of independent accountants as the
Borrower may from time to time appoint as its auditors in
accordance with Section 5.05.
    


“Authorisation”  
means any consent, registration, filing, agreement,
notarisation, certificate, license, approval, permit,
authority or exemption from, by or with any Governmental
Authority, whether given or withheld by express action or
deemed given or withheld by failure to act within any
specified time period and all corporate, creditors’ and
shareholders’ approvals or consents.
    


“Business Day”  
means a day on which commercial banks are open for the
transaction of general business (including dealings in
foreign exchange and foreign currency deposits) in
London, England and on which commercial banks and foreign
exchange markets settle payments in the Loan Currency in
New York City, United States of America .
    


“Capital Lease”  
means any lease of property (whether real, personal or
mixed) by a Person which has been or should be, in
accordance with Generally Accepted Accounting Principles,
reflected on the balance sheet of such Person as a
capital lease.
    


“Charter”  
means, in respect of any company, corporation,
partnership, enterprise or other entity, its charter,
founding act, articles of incorporation and bylaws,
memorandum and articles of association, statutes or
similar instrument.
    


“CHS Europe”  
means CHS Europe S.A., a company incorporated under the
laws of Switzerland (company number CH-660-1876007-7),
which is a fully-owned Subsidiary of the Borrower.
    


“Coercive Practice”  
means the impairing or harming, or threatening to impair
or harm, directly or indirectly, any party or the
property of the party to influence improperly the actions
of a party, as this term is interpreted in accordance
with the EBRD Anti-Corruption Guidelines.
    


“Cofina”  
means, collectively, Cofina Financial, LLC, and each of
its Subsidiaries.
    


“Collusive Practice”  
means an arrangement between two or more parties designed
to achieve an improper purpose, including influencing
improperly the actions of another party, as this term is
interpreted in accordance with the EBRD Anti-Corruption
Guidelines.
    


“Commitment Period”  
means the period commencing on the date of this Agreement
and terminating on the earlier of the date 12 months from
the date of this Agreement and the date the obligation of
EBRD to make Disbursements hereunder terminates in
accordance with the terms of this Agreement.
    


“Company”  
means Agri Point Ltd, a limited liability company
organised and existing under the laws of Cyprus (company
registration number HE 199148).
    


“Compliance
Certificate”  
means a certificate of the chief financial officer of the
Borrower acceptable to EBRD and in the form attached
hereto as Exhibit D.
    


    


“Consolidated Cash
Flow”  
means for any period, the sum of (a) earnings before
income taxes of the Borrower and its Consolidated
Subsidiaries for such period determined on a consolidated
basis in accordance with Generally Accepted Accounting
Principles (excluding, in the case of any non-wholly
owned Consolidated Subsidiary, the portion of earnings
attributable to holders of the equity interests of such
Consolidated Subsidiary, other than the Borrower or a
Consolidated Subsidiary); plus (b) amounts that have been
deducted in the determination of such earnings before
income taxes for such period for (i) Consolidated
Interest Expense for such period, (ii) Depreciation for
such period, (iii) Amortisation for such period, and (iv)
extraordinary and/or one-time non-cash losses for such
period; minus (c) the amounts that have been included in
the determination of such earnings before income taxes
for such period for (i) extraordinary gains, (ii)
extraordinary and/or one-time income, (iii) non-cash
patronage income, and (iv) non-cash equity earnings in
joint ventures.
    


“Consolidated Funded  
means, as to Borrower and its Consolidated Subsidiaries:
Debt”  
(a) Debt that is classified as long term debt in
accordance with Generally Accepted Accounting Principles,
that is, without duplication (i) Debt for borrowed money,
(ii) Debt upon which such entity customarily pays
interest, or (iii) Debt which is secured by a lien on
property, and (b) without duplication (i) long term
rental payments under Capital Leases, (ii) obligations
with respect to letters of credit which support long-term
debt and with expiration dates in excess of one year from
the date of issuance thereof and (iii) guarantees which
support long-term debt.
    


“Consolidated Interest  


Expense”  
means for any period, all interest expense of the
Borrower and its Consolidated Subsidiaries, as determined
in accordance with Generally Accepted Accounting
Principles.
    


“Consolidated Net
Worth”  
means, for any period, the amount of equity accounts plus
(or minus in the case of a deficit) the amount of surplus
and retained earnings accounts of the Borrower and its
Consolidated Subsidiaries, excluding (i) accumulated
other comprehensive income (or loss) and (ii)
non-controlling interests, all as determined in
accordance with Generally Accepted Accounting Principles.
    


“Consolidated
Subsidiary”  
means any Subsidiary whose accounts are consolidated with
those of the Borrower in accordance with Generally
Accepted Accounting Principles.
    


“Corrupt Practice”  
means the offering, giving, receiving or soliciting,
directly or indirectly, anything of value to influence
improperly the actions of another party, as this term is
interpreted in accordance with the EBRD Anti-Corruption
Guidelines.
    


“Country of Operation”  
means Romania.
    


“Debt”  
means as to any Person:
   
(a)  indebtedness or liability of such Person for
borrowed money, or for the deferred purchase price of
property or services (including trade obligations);
(b)  obligations of such Person as lessee under Capital
Leases;
(c)  obligations of such Person arising under bankers’,
or trade acceptance facilities, or reimbursement
obligations for drawings made under letters of credit;
(d)  all guarantees, endorsements (other than for
collection or deposit in the ordinary course of
business), and other contingent obligations of such
Person (i) to purchase any of the items included in this
definition, (ii) to provide funds for payment, (iii) to
supply funds to invest in any other Person, (iv)
otherwise to assure a creditor of another Person against
loss or (v) with respect to letters of credit (in each
case, without duplication);
(e)  all obligations secured by a lien on property owned
by such Person, whether or not the obligations have been
assumed; and
(f)  all obligations of such Person under any agreement
providing for an interest rate swap, cap, cap and floor,
contingent participation or other hedging mechanisms with
respect to interest payable on any of the items described
in this definition;
provided that (i) Debt of a Consolidated Subsidiary of
the Borrower shall exclude such obligations and
guarantees, endorsements and other contingent obligations
and guaranties of such Consolidated Subsidiary if owed or
guaranteed by such Consolidated Subsidiary to the
Borrower or a wholly owned Consolidated Subsidiary of the
Borrower, (ii) Debt of the Borrower shall exclude such
obligations and guarantees, endorsements and other
contingent obligations if owed or guaranteed by the
Borrower to a wholly owned Consolidated Subsidiary of the
Borrower and (iii) Debt of the Borrower shall exclude any
unfunded obligations which may exist now and in the
future in the Borrower’s pension plans.
    


“Default”  
means any Event of Default or any event which, with the
giving of notice, the passage of time or the making of
any determination, or any combination thereof, would
become an Event of Default.
    


“Default Interest  


    


Determination Date”  
means the date two London Banking Days prior to the first
day of the relevant Default Interest Period (or, at
EBRD’s option, the first day of such Default Interest
Period).
    


“Default Interest
Period”  
means, with respect to any amount overdue under this
Agreement, a period commencing on the day on which such
payment becomes due or, as the case may be, on the last
day of the previous Default Interest Period with respect
to such overdue amount, and ending on a Business Day
selected by EBRD.
    


“Depreciation”  
means the total depreciation of the Borrower and its
Consolidated Subsidiaries as measured in accordance with
Generally Accepted Accounting Principles.
    


“Disbursement”  
means the disbursement of any portion of the Loan from
time to time pursuant to Section 3.02 or, as the context
may require, the principal amount thereof from time to
time outstanding.
    


“Dollars”, “USD” or
“$”  
means the lawful currency of the United States of America.


    


“EBRD Anti-Corruption  


    


Guidelines”  
means EBRD’s Definitions and Guidelines for Private
Sector Operations (Fraud and Corruption) attached hereto
as Schedule 1.
    


“EBRD Project”  
means any activity or project which EBRD has financed or
committed to finance.
    


“EBRD Resources”  
means ordinary capital resources of EBRD.
    


“EDGAR system”  
means the Electronic Data Gathering, Analysis, and
Retrieval system which performs automated collection,
validation, indexing, acceptance, and forwarding of
submissions by companies and others who are required by
law to file forms with the U.S. Securities and Exchange
Commission.
    


“Environmental and  


    


Social Law”  
means any applicable law or regulation which relates to:
   
(a)  pollution or protection of the environment,
including related laws or regulations relating to public
access to information and participation in
decision-making;
(b)  labour and employment conditions;
(c)  occupational health and safety;
(d)  public health, safety and security; or
(e)  resettlement or economic displacement of persons.
   


“Environmental and  


Social Matter”  
means any matter that is the subject of any Environmental
and Social Law.
    


“EPH Closing”  
means the completion of the acquisition of the entire
issued share capital of the Company by the Borrower, or
any Subsidiary of the Borrower, in accordance with clause
4 (Closing) of the Acquisition Agreement.
    


“Euro”, “EUR” or “€”  
means the lawful currency of the member states of the
European Union that adopt the single currency in
accordance with the Treaty Establishing the European
Community, as amended by the Treaty on European Union and
the Treaty of Amsterdam.
    


“Event of Default”  
means any one of the events or occurrences specified in
Section 7.01.
    


“Final Maturity Date”  
means the date falling on the seventh anniversary of the
date of this Agreement.
    


“Financial Statements”  
means the consolidated financial statements (including
balance sheet, income statement, statement of changes in
equity, cash flow statement and notes, comprising a
summary of significant accounting policies and other
explanatory notes) of the Borrower prepared in accordance
with Generally Accepted Accounting Principles.
    


“Financial Year”  
means the period commencing each year on 1 September and
ending on the following 31 August, or such other period
as the Borrower may, with EBRD’s consent, from time to
time designate as the accounting year of the Borrower.
    


“Financing Agreements”  
means:
   
(a)  this Agreement;
(b)  the Disbursement applications referred to in Section
3.02, and
(c)  any other agreements entered into between the
Borrower or any other party and EBRD and notices,
certificates and applications issued by the Borrower or
any other party to EBRD in each case in connection with
this Agreement or the transactions contemplated by this
Agreement.
    


“Financing Plan”  
means the plan for financing the Project as set forth in
Section 2.01(b).
    


“Fiscal Quarter”  
means each three (3) month period beginning on the first
day of each of the following months: September, December,
March and June.
    


“Fraudulent Practice”  
means any act or omission, including a misrepresentation,
that knowingly or recklessly misleads, or attempts to
mislead, a party to obtain a financial or other benefit
or to avoid an obligation, as this term is interpreted in
accordance with the EBRD Anti-Corruption Guidelines.
    


“Generally Accepted  


Accounting Principles”  
means accounting principles generally accepted in the
United States of America and consistently applied.
   


“Governmental
Authority”  
means the government of any country, or of any political
subdivision thereof, whether state, regional or local,
and any agency, authority, branch, department, regulatory
body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to
government or any subdivision thereof (including any
supra-national bodies), and all officials, agents and
representatives of each of the foregoing.
    


“Interbank Rate”  
means:
   
(a)  for the first Interest Period of each Disbursement,
the offered rate per annum for deposits in the Loan
Currency which appears on the Reference Page as of 11:00
a.m., London time, on the relevant Interest Determination
Date for the period which equals the duration of such
Interest Period (or if no such rate appears on the
Reference Page for a period equal to the duration of such
Interest Period but rates (“Reference Rates”) do appear
on the Reference Page both for a period that is shorter
than and for a period that is longer than the duration of
such Interest Period, the Interbank Rate shall be the
rate (rounded upward, if necessary, to four decimal
places) that would be applicable for a period equal to
the duration of such Interest Period as determined
through the use of straight-line interpolation by
reference to the Reference Rate that appears on the
Reference Page for the period that is the next shorter in
length than the duration of such Interest Period and the
Reference Rate that appears on the Reference Page for the
period that is the next longer in length than the
duration of such Interest Period); and
(b)  for each subsequent Interest Period, the offered
rate per annum for deposits in the Loan Currency which
appears on the Reference Page as of 11:00 a.m., London
time, on the relevant Interest Determination Date for the
period which is closest to the duration of such Interest
Period (or, if two periods are equally close to the
duration of such Interest Period, the average of the two
relevant rates);
provided that if, for any reason, the Interbank Rate
cannot be determined at such time by reference to the
Reference Page, the Interbank Rate for such Interest
Period shall be the rate per annum which EBRD determines
to be the arithmetic mean (rounded upward, if necessary,
to four decimal places) of the offered rates per annum
for deposits in the Loan Currency in an amount comparable
to the portion of the Loan scheduled to be outstanding
during such Interest Period for a period equal to such
Interest Period which are quoted to leading banks in the
London interbank market as advised to EBRD by at least
two major banks active in the London interbank market
selected by EBRD.
    


“Interest Conversion  


Period”  
means a period of at least one (1) year, commencing on an
Interest Payment Date and ending on an Interest Payment
Date, selected by the Borrower as such in accordance with
Section 3.05(b)(2).
    


“Interest  


Determination Date”  
means, for any Interest Period, the date two London
Banking Days prior to the first day of such Interest
Period.
    


“Interest Fixing Date”  
means a London Banking Day at least two London Banking
Days prior to the first day of the Interest Conversion
Period selected by the Borrower as such in accordance
with Section 3.05(b)(2).
    


“Interest Payment
Date”  
means any day which is 31 March, 30 June, 30 September or
31 December in any year; provided, however, that: (a) the
last Interest Payment Date shall fall on the Final
Maturity Date, and (b) if any Interest Payment Date would
otherwise fall on a day which is not a Business Day, such
Interest Payment Date shall be changed to the next
succeeding Business Day in the same calendar month or, if
there is no succeeding Business Day in the same calendar
month, the immediately preceding Business Day.
    


“Interest Period”  
means, for any Disbursement, the period commencing on the
date of such Disbursement and ending on the next Interest
Payment Date and each period of three months thereafter
commencing on an Interest Payment Date and ending on the
next Interest Payment Date; provided that, if such
Disbursement is made less than 15 Business Days prior to
the next Interest Payment Date, the first Interest Period
for such Disbursement shall commence on the date of such
Disbursement and end on the Interest Payment Date
following the next Interest Payment Date and provided
that the last Interest Period shall end on the last
Interest Payment Date.
    


“Lien”  
means any mortgage, pledge, charge, privilege, priority,
hypothecation, encumbrance, assignment, lien, attachment,
set-off or other security interest of any kind or any
other agreement or arrangement having the effect of
conferring security upon or with respect to, or any
segregation of or other preferential arrangement with
respect to, any present or future assets, revenues or
rights, including, any designation of loss payees or
beneficiaries or any similar arrangement under any
insurance policy.
    


“Loan”  
means the maximum principal amount of the loan provided
for in Section 3.01 or, as the context may require, the
principal amount thereof from time to time outstanding.
    


“Loan Currency”  
means Dollars.
    


“London Banking Day”  
means a day on which commercial banks are open for the
transaction of general business (including dealings in
foreign exchange and foreign currency deposits) in
London, England.
    


“Margin”  
means, for the Loan, 2.1% per annum.
    


“Market Disruption  
means:
Event”  


   
(a)  on the Interest Determination Date for the relevant
Interest Period or the Default Interest Determination
Date for the relevant Default Interest Period, (in each
case whether or not during a period in which all or any
portion of the Loan is subject to a fixed interest rate
in accordance with Section 3.05(b)) the Reference Page is
not available and none or only one of the major banks
active in the London interbank market supplies a rate to
EBRD to determine the Interbank Rate for the Loan
Currency for the relevant Interest Period or the default
interest rate for the Loan Currency for the relevant
Default Interest Period, as the case may be; or
(b)  before close of business in London on the Interest
Determination Date for the relevant Interest Period or
the Default Interest Determination Date for the relevant
Default Interest Period (in each case whether or not
during a period in which all or any portion of the Loan
is subject to a fixed interest rate in accordance with
Section 3.05(b)), (1) EBRD determines that the cost to
EBRD or (2) EBRD receives notification from one or more
Participants whose aggregate participations in the Loan
exceed 35% of the Loan that the cost to such
Participant(s), as the case may be, of obtaining matching
deposits in the London interbank market would be in
excess of the Interbank Rate.
    


“Material Adverse  
means a material adverse effect on:
Effect”  


   
(a)  the ability of the Borrower to perform or comply
with any of its obligations under any Financing
Agreement;
(b)  the legality, validity, enforceability and binding
nature of any Financing Agreement or the legal rights,
remedies and priorities of EBRD under any of the
Financing Agreements; or
(c)  the Borrower’s business, operations, property,
financial condition or prospects.
    


“Operating Lease”  
means any lease of property (whether real, personal or
mixed) by a Person under which such Person is lessee,
other than a Capital Lease.
    


“Participant”  
means a person from whom EBRD receives a formal
commitment to acquire a Participation through the
execution of, or the accession to, a participation
agreement with EBRD.
    


“Participation”  
means a participation in the Loan or, as the context may
require, in a Disbursement.
    


“Person(s)”  
means any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organisation,
association, corporation, limited liability company,
cooperative association, institution, government or
governmental agency (whether national, federal, state,
provincial, country, city, municipal or otherwise,
including without limitation, any instrumentality,
division, agency, body or department thereof) or other
entity.
    


“Potential Event of
Default”  
means any event which, with the giving of notice, the
passage of time or the making of any determination, or
any combination thereof, would become an Event of
Default.
    


“Prepayment Trigger
Event”  
has the meaning given to it in Section 3.09(b).


    


“Prohibited Practice”  
means any Corrupt Practice, Fraudulent Practice, Coercive
Practice or Collusive Practice.
    


“Project”  
means the acquisition of the entire issued share capital
of the Company by the Borrower, or any Subsidiary of the
Borrower, from the Seller in accordance with the
Acquisition Agreement.
    


“Reference Page”  
means the display of London interbank offered rates of
major banks for deposits in the Loan Currency designated
as page LIBOR01 on Reuters services (or such other page
as may replace page LIBOR01 on Reuters services for the
purpose of displaying London interbank offered rates for
deposits in the Loan Currency).
    


“Seller”  
means East Point Holdings Limited, a limited liability
company organised and existing under the laws of Cyprus
(company registration number HE 40103).
    


“Subsidiary”  
means, with respect to any entity, any other entity over
50% of whose capital is owned, directly or indirectly, by
such entity or which is otherwise effectively controlled
by such entity.
    


“Tax” or “Taxes”  
means any tax, royalty, stamp or other duty, assessment,
levy, charge, value added tax, or impost of any nature
whatsoever (including any related penalty or interest)
imposed under any law.



    Section 1.02. Interpretation

(a)  In this Agreement, unless the context otherwise requires, words denoting
the singular include the plural and vice versa.

(b)  In this Agreement, a reference to a specified Article, Section, Schedule or
Exhibit shall be construed as a reference to that specified Article or Section
of, or Schedule or Exhibit to, this Agreement.

(c)  In this Agreement, a reference (i) to an amendment or to an agreement being
amended includes a supplement, variation, assignment, novation, restatement or
re-enactment, and (ii) to an agreement shall be construed as a reference to such
agreement as it may be amended from time to time.

(d)  In this Agreement, the headings and the Table of Contents are inserted for
convenience of reference only and shall not affect the interpretation of this
Agreement.

(e)  In this Agreement, “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such person, whether
through the ownership of voting shares, by contract or otherwise.

(f)  In this Agreement, a Default or a Prepayment Trigger Event is outstanding
or continuing until it has been remedied or waived by EBRD in writing.

(g)  In this Agreement, a reference to a document being “in the Agreed Form”
means that the form of such document has been agreed by the parties hereto and
that a copy thereof has been initialled for the purpose of identification by
EBRD and the Borrower.

(h)  In this Agreement, any reference to “law” means any law (including, any
common or customary law) and any treaty, constitution, statute, legislation,
decree, normative act, rule, regulation, judgement, order, writ, injunction,
determination, award or other legislative or administrative measure or judicial
or arbitral decision in any jurisdiction which has the force of law or the
compliance with which is in accordance with general practice in such
jurisdiction.

(i)  In this Agreement, any reference to a provision of law, is a reference to
that provision as from time to time amended or re-enacted.

(j)  In this Agreement, a reference to a “person” includes any person, natural
or juridical entity, firm, company, corporation, government, state or agency of
a state or any association, trust or partnership (whether or not having separate
legal personality) or two or more of the foregoing and references to a “person”
include its successors in title, permitted transferees and permitted assigns.

(k)  In this Agreement, “including” and “include” shall be deemed to be followed
by “without limitation” where not so followed.

ARTICLE II — REPRESENTATIONS AND WARRANTIES

     
Secti
  on 2.01.Representations Regarding the Project

     
The Borrower r
  epresents and warrants as follows:

(a) Estimated Project Costs. As of the date of this Agreement, the total
estimated cost of the Project is EUR 45,000,000 as follows:

      Item    
Purchase of a 100% stake in the Company by the
Borrower, or any Subsidiary of the Borrower, from
the Seller
  EUR 45,000,000



Total Project Cost
  EUR 45,000,000
 
   

(b) Financing Plan. The anticipated sources of financing of the Project are as
follows:

      Equity    
Borrower’s own funds
  EUR 22,500,000
Long-term Debt
 

EBRD loans
  USD 32,642,400
being an equivalent of EUR 22,500,000
Total Financing
  EUR 45,000,000

     
Section 2.02.R
  epresentations Regarding the Borrower

     
The Borrower represents
  and warrants as follows:

(a) Incorporation. The Borrower is a cooperative corporation, duly organised,
validly existing, and, if applicable, in good standing under the laws of the
State of Minnesota, the United States of America and registered, to the extent
required in accordance with applicable law, with all relevant registration
bodies in any jurisdiction in which it carries on business or owns assets and
has full power to own the properties which it owns or will own for the purposes
of the Project and to carry out the businesses which it carries out or will
carry out for the purposes of the Project.

(b) Subsidiaries. The Borrower has no Subsidiaries other than the Subsidiaries
listed in Schedule 2. The Borrower, CHS Europe and each of the other
Subsidiaries of the Borrower is duly organised, validly existing, and, if
applicable, in good standing under the laws of the jurisdiction in which it is
organised and registered, to the extent required in accordance with applicable
law, with all relevant registration bodies in any jurisdiction in which it
carries on business or owns assets and has full power to own the properties
which it owns or will own for the purposes of the Project and to carry out the
businesses which it carries out or will carry out for the purposes of the
Project, except to the extent that failure to be in good standing and be
registered could not reasonably be expected to have a Material Adverse Effect.

(c) Directors and Officers. As of the date of this Agreement, the Directors of
the Borrower are: Bruce Anderson, Donald Anthony, Robert Bass, David Bielenberg,
C.J. Blew, Dennis Carlson, Curt Eischens, Steven Fritel, Jerry Hasnedl, David
Kayser, Randy Knecht, Greg Kruger, Michael Mulcahey, Richard Owen, Steve Riegel,
Daniel Schurr, Michael Toelle, the President and Chief Executive Officer of the
Borrower is Carl Casale, and the Executive Vice President and Chief Financial
Officer of the Borrower is David Kastelic.

(d) Financial Statements. The consolidated balance sheet of the Borrower as at
31 August 2010 and the related consolidated income statement, statement of
changes in equity, cash flow statement and notes, comprising a summary of
significant accounting policies and other explanatory notes, of the Borrower for
the Financial Year ending on that date, certified by the Auditors, present
fairly in all material respects the consolidated financial position, financial
performance and cash flows of the Borrower as of the date of such balance sheet
and for the period covered by such income statement, statement of changes in
equity and cash flow statement and were prepared in accordance with Generally
Accepted Accounting Principles. The Borrower had, as of the date of such balance
sheet, no material contingent obligations, liabilities for Taxes or unusual
forward or long term commitments not disclosed by, or reserved against in, such
balance sheet or the notes thereto. Since the date of such balance sheet, the
Borrower has not suffered any Material Adverse Effect, incurred any substantial
or unusual loss or liability or undertaken or agreed to undertake any
substantial or unusual obligation except under the Financing Agreements.

(e) Title to Assets. The Borrower owns and has good and marketable title to all
of the assets, the ownership of which is reflected in its most recent balance
sheet referred to in Section 2.02(d) or which are necessary for the
implementation of the Project except for defects in title which could not be
reasonably expected to have a Material Adverse Effect.

(f) Compliance with Law. The Borrower is not in violation of any law applicable
to it and presently in effect, except to the extent that any violation could not
reasonably be expected to have a Material Adverse Effect. To the best of the
Borrower’s knowledge, no law has been proposed or is expected which may have a
Material Adverse Effect. All tax returns and reports of the Borrower and its
Subsidiaries required by law to be filed have been duly filed and all Taxes upon
the Borrower, each of its Subsidiaries, its properties and its income, which are
due and payable, have been paid, other than those currently payable without
penalty or interest, except to the extent that any failure to pay such Taxes
could not reasonably be expected to have a Material Adverse Effect. The Borrower
is in compliance with all applicable laws concerning money laundering. Neither
the Borrower nor any of its Subsidiaries nor any officers, directors, authorised
employees, Affiliates, agents or representatives of the Borrower or any its
Subsidiaries has committed or engaged in, with respect to the Project, or any
transactions contemplated by this Agreement, any Prohibited Practice.

(g) No Default. Neither the Borrower nor any of its Subsidiaries is in default
under any agreement, obligation or duty to which it is a party or by which it or
any of its properties or assets is bound which could reasonably be expected to
have a Material Adverse Effect and there exists no Default or a Prepayment
Trigger Event.

(h) Environmental and Social Compliance. The Borrower and its businesses,
operations, assets, equipment, property, leaseholds and other facilities are in
compliance with the provisions of all applicable Environmental and Social Laws
relating to the Project, except to the extent that any violation could not
reasonably be expected to have a Material Adverse Effect. The Borrower has been
issued all required Authorisations which are material for the Project and
relating to, and has received no complaint, order, directive, claim, citation or
notice from any Governmental Authority or other person with respect to the
Project involving: (1) air emissions, (2) discharges to surface water or ground
water, (3) noise emissions, (4) solid or liquid waste disposal, (5) the use,
generation, storage, transportation or disposal of toxic or hazardous
substances, (6) labour and employment conditions, (7) occupational health and
safety and (8) public health, safety and security.

(i) Litigation. Neither the Borrower nor any of its Subsidiaries is engaged in,
or, to the best of its knowledge, threatened by, any litigation, arbitration or
administrative proceeding, the outcome of which might have a Material Adverse
Effect.

     
Section 2.03.Re
  presentations Regarding the Agreements

     
The Borrower represents
  and warrants as follows:

(a) Corporate Power. Each of the Borrower and CHS Europe has the corporate power
to enter into, and perform its obligations under, the Financing Agreements and
the Acquisition Agreement to which it is a party.

(b) Due Authorisation; Enforceability; No Conflict. The Financing Agreements to
which the Borrower is a party and the Acquisition Agreement to which CHS Europe
is a party have been duly authorised by the Borrower and CHS Europe, as
applicable. This Agreement has been duly executed by the Borrower and this
Agreement constitutes, and the other Financing Agreements and the Acquisition
Agreement to which CHS Europe is a party, when executed and delivered, will
constitute, valid and legally binding obligations of the Borrower and CHS Europe
(as applicable), enforceable in accordance with their respective terms subject
only to limitations on enforceability imposed by applicable bankruptcy,
insolvency, reorganisation, moratorium, or similar laws affecting creditors’
rights generally and by general principles of equity. The making of the
Financing Agreements and the Acquisition Agreement and the compliance with the
terms thereof:

(1) will not result in violation of the Borrower’s or, as applicable, CHS
Europe’s Charter or any provision contained in any law applicable to the
Borrower;

(2) will not conflict with or result in the breach of any provision of, or
require any consent under, or result in the imposition of any Lien under, any
agreement or instrument to which any of the Borrower and CHS Europe is a party
or by which the Borrower and CHS Europe or any of their assets are bound; and

(3) will not constitute a default or an event which, with the giving of notice,
the passage of time or the making of any determination (or any combination
thereof), would constitute a default under any such agreement or instrument.

(c) Governmental Authorisations. No Authorisations from any Governmental
Authority are required for the due execution, delivery or performance by the
Borrower of any Financing Agreement or by CHS Europe of the Acquisition
Agreement, or the validity or enforceability thereof, or for the carrying out of
the Project or the carrying on of the business of each of the Borrower and CHS
Europe as it is carried on or is contemplated to be carried on.

(d) Pari Passu Ranking. The Borrower’s payment obligations under the Financing
Agreements rank at least pari passu with claims of all of its other unsecured
and unsubordinated creditors, except for claims mandatorily preferred by laws
applicable to companies generally.

(e) Acquisition Agreement. The Acquisition Agreement contain all the terms of
the acquisition of the entire share capital of the Company. To the best of its
knowledge no representation or warranty given by any party to the Acquisition
Agreement is untrue or misleading in any material respect. There has occurred no
breach, and no event which with the giving of notice, the passage of time or the
making of any determination, or any combination thereof, would constitute a
breach, of the Acquisition Agreement.

(f) Taxes. There is no Tax of any Governmental Authority of the United States of
America to be imposed on or by virtue of the execution, delivery or performance
of any Financing Agreement or the Acquisition Agreement or necessary to ensure
the legality, validity, enforceability or admissibility in evidence thereof in
the United States of America.



    Section 2.04. Acknowledgement and Repetition

(a) The Borrower acknowledges that it has made the representations and
warranties contained in Sections 2.01, 2.02 and 2.03 with the intention of
inducing EBRD to enter into this Agreement and that EBRD has entered into this
Agreement on the basis of, and in full reliance on, each of such representations
and warranties. The Borrower warrants that it has no knowledge of any additional
facts or matters the omission of which makes any of such representations and
warranties misleading or which would or might reasonably be expected to affect
the judgement of a prospective lender regarding lending to the Borrower or its
Subsidiaries.

(b) Any representation or warranty given hereunder which specifies that such
representation and warranty is provided hereunder “as of the date of this
Agreement” shall only be given on the date of this Agreement and shall not be
deemed to be repeated hereafter in connection with any Disbursement made
pursuant to this Agreement. In respect of all other representations and
warranties provided in this Article II, such representations and warranties
shall be deemed to be repeated on submission of each Disbursement request and on
each Disbursement date by reference to the facts and circumstances then
existing.

ARTICLE III — LOAN



    Section 3.01. Amount and Currency

On and subject to the terms and conditions of this Agreement, EBRD agrees to
lend to the Borrower an amount not to exceed USD 32,642,400.



    Section 3.02. Disbursements

(a) Subject to Section 3.03 and Article IV, the Loan shall be disbursed by EBRD
in Dollars from time to time on any Business Day during the Commitment Period in
one or more Disbursements upon request of the Borrower. The Borrower may request
a Disbursement by submitting to EBRD an original application for such
Disbursement, in the form of Exhibit A and in substance satisfactory to EBRD, at
least ten Business Days prior to the proposed date of such Disbursement. Such
application shall, unless EBRD otherwise agrees, be irrevocable and binding on
the Borrower.

(b) Disbursements (other than a Disbursement of the entire undisbursed amount of
the Loan) shall be made in amounts of not less than USD 5,000,000.



    Section 3.03. Suspension and Cancellation

(a) From time to time, EBRD may, by notice to the Borrower, suspend or cancel
the right of the Borrower to all or any portion of any further Disbursements:

(1) if an Event of Default has occurred and is continuing;

(2) if a Prepayment Trigger Event has occurred and is continuing; or

(3) if the Board of Governors of EBRD has decided in accordance with Article 8,
paragraph 3, of the Agreement Establishing the European Bank for Reconstruction
and Development that access by the Country of Operation to EBRD Resources should
be suspended or otherwise modified.

Upon the issuance of such notice by EBRD, the right of the Borrower to further
Disbursements shall be suspended or cancelled as indicated in the notice. The
exercise by EBRD of the right of suspension shall not preclude EBRD from
exercising its right of cancellation as provided in this Section 3.03, either
for the same or another reason, and shall not limit any other rights of EBRD
under the Financing Agreements.

(b) The Borrower shall have the right, if it gives EBRD not less than five
(5) Business Days’ prior written notice, to cancel this Agreement at any time on
or before 10 February 2011 if the EPH Closing does not occur on or before 31
January 2011 without further liability or obligation of the Borrower to EBRD but
subject to the payment of any amounts due and payable to EBRD under this
Agreement.

(c) Unless otherwise provided for in this Agreement, the Borrower shall have the
right at any time, on not less than 30 days’ notice to EBRD, to cancel in whole
or in part the then unutilised portion of the commitment of EBRD to make a
Disbursement under this Agreement (the “Commitment”); provided that:

(1) the Borrower shall pay to EBRD on the date of cancellation all accrued
commitment charges on the cancelled portion of the Commitment and all other
amounts due and payable hereunder; and

(2) in the case of a partial cancellation of the Commitment, such cancellation
shall be in an amount of not less than USD 5,000,000.

Any such notice of cancellation shall be irrevocable and binding on the
Borrower. On termination of the Commitment Period, the Borrower shall be deemed
to have cancelled any then undisbursed portion of the Commitment. No portion of
the Commitment which is cancelled by the Borrower may be reinstated.



    Section 3.04. Charges, Commissions and Fees

(a) The Borrower shall pay to EBRD during the Commitment Period a commitment
charge at the rate of 0.5% per annum on so much of the Loan as has not, from
time to time, been disbursed to the Borrower or cancelled. The commitment charge
shall accrue from day to day, from the date which is 30 days after the date of
this Agreement. The commitment charge shall be calculated on the basis of the
actual number of days elapsed in the relevant period and a 360-day year and
shall be due and payable in arrears on each Interest Payment Date (even though
no interest may be payable on such date).

(b) The charges, commissions and fees referred to in this Section 3.04 are
non-refundable and are exclusive of any Tax which might be chargeable in
connection with such charges, commissions or fees. If any such Tax becomes
chargeable, the Borrower shall pay such Tax to EBRD at the same time that the
relevant charge, commission or fee becomes due and payable.



    Section 3.05. Interest

(a) Except as provided in Section 3.06 the Borrower shall pay interest on the
principal amount of each Disbursement of the Loan from time to time outstanding
during each Interest Period for such Disbursement at a rate equal to the sum of
the Margin for the Loan and, subject to Section 3.07, the Interbank Rate for
such Interest Period.

(b) Notwithstanding the foregoing, the Borrower may, as an alternative to paying
interest at a variable interest rate on all or any portion of the Loan then
outstanding, elect to pay interest at a fixed interest rate on such portion of
the Loan, as follows:

(1) The Borrower may only exercise such option if:

(A) at the time of exercise no Default, no Prepayment Trigger Event and no
Market Disruption Event has occurred and is continuing; and

(B) the principal amount of the Loan which is being converted from a variable
interest rate to a fixed interest rate is not less than USD 5,000,000.

(2) The Borrower shall exercise such option by notice in the form of Exhibit E
to EBRD not less than five Business Days prior to the proposed Interest Fixing
Date. Such notice shall, unless EBRD otherwise agrees, be irrevocable, shall
specify the Interest Fixing Date and the Interest Conversion Period selected by
the Borrower and the principal amount of the Loan to be converted to a fixed
interest rate and shall be accompanied by such documents as may be necessary to
satisfy EBRD that all necessary governmental and other approvals (including
exchange control approvals) have been obtained or will be available for
conversion of the Loan to a fixed interest rate and that the rights of EBRD will
not be prejudiced thereby.

(3) If EBRD is satisfied with the matters referred to in Section 3.05(b)(2):

(A) EBRD shall, on such Interest Fixing Date, determine, in accordance with
Section 3.05(b)(3)(B), the fixed interest rate applicable to the portion of the
Loan being converted and promptly give notice thereof to the Borrower;

(B) during such Interest Conversion Period, interest shall accrue on the
principal amount outstanding from time to time of the portion of the Loan being
converted at a rate equal to the sum of the Margin for the Loan and the forward
fixed interest rate for the Loan Currency which is available to EBRD in the
interest rate swap market on such Interest Fixing Date for such Interest
Conversion Period, taking into account the principal repayment and interest
payment schedules for the Loan, as such sum may be adjusted to take into account
the creditworthiness of the Borrower.

(4) If EBRD is not satisfied with the matters referred to in Section 3.05(b)(2),
interest on the portion of the Loan specified in the Borrower’s notice shall
continue to accrue at the rate determined in accordance with Section 3.05(a).

(5) EBRD may at any time elect to consolidate all fixed interest rates then
applicable to portions of the Loan into a single fixed interest rate equal to
the weighted average of the fixed interest rates then applicable to portions of
the Loan. EBRD shall determine such consolidated fixed interest rate and
promptly give notice thereof to the Borrower. Such consolidated fixed interest
rate shall be applicable to all portions of the Loan then bearing interest at
fixed interest rates commencing on the Interest Payment Date immediately
following the notice from EBRD to the Borrower.

(c) Interest shall:

(1) accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period;

(2) be calculated on the basis of the actual number of days elapsed and a
360-day year in the case of interest accruing at a rate specified in
Section 3.05(a);

(3) be calculated on the basis of the actual number of days elapsed and a
365-day year in the case of interest accruing at a rate specified in
Section 3.05(b); and

(4) be due and payable on the Interest Payment Date which is the last day of the
relevant Interest Period.

(c) Except as otherwise provided in Section 3.07, on each Interest Determination
Date, EBRD shall determine the interest rates applicable during the relevant
Interest Period and promptly give notice thereof to the Borrower. Each
determination by EBRD of the interest rate applicable to any portion of the Loan
shall be final, conclusive and binding upon the Borrower unless shown by the
Borrower to the satisfaction of EBRD that any such determination has involved
manifest error.



    Section 3.06. Default Interest

(a) If the Borrower fails to pay when due any amount payable by it under this
Agreement, the overdue amount shall bear interest at a rate equal to the sum of:

(1) 2.0% per annum;

(2) the Margin for the Loan; and

(3) the interest rate per annum offered in the London interbank market on the
Default Interest Determination Date for a deposit in the Loan Currency of an
amount comparable to the overdue amount for a period equal to the relevant
Default Interest Period or, if a Market Disruption Event has occurred, the rate
which expresses as a percentage rate per annum the cost to EBRD and each
Participant of funding its respective portion of the Loan from whatever source
EBRD or such Participant(s) may reasonably select (or at the option of EBRD and
such Participant(s), the relevant Interbank Rate, if available).

(b) Default interest shall:

(1) accrue from day to day from the due date to the date of actual payment,
after as well as before judgement, if any;

(2) be calculated on the basis of the actual number of days elapsed and a
360-day year;

(3) be compounded at the end of each Default Interest Period; and

(4) be due and payable forthwith upon demand.

(c) Each determination by EBRD of the interest rates applicable to overdue
amounts and of Default Interest Periods shall be final, conclusive and binding
upon the Borrower unless shown by the Borrower to the satisfaction of EBRD that
any such determination has involved manifest error.



    Section 3.07. Market Disruption

(a) If a Market Disruption Event occurs, EBRD shall promptly notify the
Borrower. If EBRD notifies the Borrower of the occurrence of a Market Disruption
Event,

(1) interest shall accrue on any portion of the Loan that is subject to a
variable interest rate in accordance with Section 3.05(a) at a rate equal to the
sum of:

(A) the Margin for the Loan; and

(B) the rate which expresses as a percentage rate per annum the cost to EBRD and
each Participant of funding its respective portion of the Loan from whatever
source EBRD or such Participant(s) may reasonably select (or, at the option of
EBRD and such Participant(s), the relevant Interbank Rate, if available), as
notified by EBRD to the Borrower as soon as practicable and in any event before
interest is due to be paid in respect of the relevant Interest Period;

(2) interest shall accrue on any portion of the Loan that is subject to a fixed
interest rate in accordance with Section 3.05(b) and that is not subject to a
Participation at a rate equal to the fixed interest rate determined in
accordance with Section 3.05(b), including the Margin; and

(3) interest shall accrue on any portion of the Loan that is subject to a fixed
interest rate in accordance with Section 3.05(b) and that is subject to a
Participation at a rate equal to the sum of:

(A) the fixed interest rate determined in accordance with Section 3.05(b),
including the Margin; and

(B) an amount, expressed as a rate per annum, equal to the excess, if any, of
(x) the cost to each Participant of funding its respective portion of the Loan
or Participation from whatever source such Participant(s) may reasonably select
over (y) the Interbank Rate (or in the absence of such rate, a rate determined
by EBRD), in each case as notified by EBRD to the Borrower as soon as
practicable and in any event before interest is due to be paid in respect of the
relevant Interest Period,

in each case until EBRD has given notice to the Borrower that the Market
Disruption Event has ceased to exist.

(b) If a Market Disruption Event has occurred, EBRD shall have the right, in its
discretion, to change the duration of any relevant Interest Period by sending to
the Borrower a written notice thereof. Any such change to an Interest Period
shall take effect on the date specified by EBRD in such notice.

(c) Notwithstanding Section 3.07(a), if a Market Disruption Event occurs and
EBRD or the Borrower so requires, within five Business Days of the notification
by EBRD pursuant to Section 3.07(a) above, EBRD and the Borrower shall enter
into negotiations (for a period of not more than thirty days) with a view to
agreeing a substitute basis for determining the rate of interest applicable to
the Loan. Any alternative basis so agreed shall take effect in accordance with
its terms and replace the interest rate then in effect pursuant to
Section 3.07(a) above. If agreement cannot be reached, the Borrower may prepay
the Loan on the next Interest Payment Date in accordance with Section 3.09(a).



    Section 3.08. Repayment

The Borrower shall repay the Loan on the Final Maturity Date. Amounts of the
Loan repaid may not be reborrowed.



    Section 3.09. Prepayment

(a) The Borrower shall have the right at any time, on not less than ten
(10) Business Days’ prior notice to EBRD, to prepay on any Interest Payment Date
all or any part of the principal amount of the Loan then outstanding; provided
that:

(1) the Borrower shall pay to EBRD at the same time all accrued interest and
other amounts payable on the principal amount of the Loan to be prepaid and all
other amounts due and payable hereunder; and

(2) in the case of a partial prepayment, such prepayment shall be in an amount
of not less than USD 5,000,000; and

Any such notice of prepayment by the Borrower shall be irrevocable and binding
on the Borrower and, upon delivery of such notice, the Borrower shall be
obligated to prepay the Loan in accordance with the terms thereof. Amounts of
the Loan prepaid by the Borrower may not be reborrowed. The Borrower may not
deliver more than one (1) notice per month under this Section 3.09(a).

(b) If any of the following events or circumstances occurs (each a “Prepayment
Trigger Event”):

(1) covenants: the Borrower or any other party (other than EBRD) fails to
perform in a timely manner any of its obligations under any Financing Agreement
or any other agreement between the Borrower and EBRD, the failure to perform
such obligation is not referred to elsewhere in this Section 3.09(b) and, if
capable of remedy, such failure to perform has continued for a period of 30 days
after written notice thereof has been given to the Borrower by EBRD;

(2) representations: any representation or warranty made or confirmed by the
Borrower in any Financing Agreement was false or misleading in any material
respect when made or repeated and, if capable of remedy, such false or
misleading representation or warranty remains unremedied for a period of 30 days
after written notice thereof has been given to the Borrower by EBRD;

(3) nationalisation: any Governmental Authority condemns, nationalises, seizes
or otherwise expropriates all or any substantial part of the property or other
assets of the Borrower, CHS Europe or the Company or of its share capital, or
assumes custody or control of such property or other assets or of the business
or operations of the Borrower, CHS Europe, the Company or of its share capital,
or acquires majority ownership of the Borrower or the Company, or takes any
action for the dissolution or disestablishment of the Borrower, CHS Europe or
the Company or any action that would prevent the Borrower, CHS Europe, the
Company or its officers from carrying on its business or operations or a
substantial part thereof;

(4) financial debt: the failure of Borrower to pay when due, or failure to
perform or observe any other obligation or condition with respect to any of the
following obligations to any Person, beyond any period of grace under the
instrument creating such obligation: (i) any indebtedness for borrowed money or
for the deferred purchase price of property or services, (ii) any obligations
under leases which have or should have been characterised as Capital Leases, or
(iii) any contingent liabilities, such as guaranties, for the obligations of
others relating to indebtedness for borrowed money or for the deferred purchase
price of property or services or relating to obligations under leases which have
or should have been characterised as Capital Leases; provided that no such
failure will be deemed to be an Prepayment Trigger Event hereunder unless and
until the aggregate amount owing under obligations with respect to which such
failures have occurred and are continuing is at least USD 25,000,000;

(5) ineligibility for EBRD financing: in accordance with EBRD’s Enforcement
Policy and Procedures, EBRD shall have determined that the Borrower, CHS Europe,
the Company or an Affiliate of the Borrower, CHS Europe or the Company has
engaged in a Prohibited Practice in relation to an EBRD Project and the Borrower
shall be included on EBRD’s list of persons or entities ineligible to be awarded
an EBRD-financed contract or for EBRD funding, as such list may be found at
http://www.ebrd.org/pages/about/principles/integrity.shtml (or any successor
website or location);

(6) cross default: the Borrower is in default (however described) under any
other financing agreement with EBRD;

(7) Material Adverse Effect: any circumstance or event occurs which, in the
reasonable opinion of EBRD, is likely to have a Material Adverse Effect;

(8) ownership of the Company: after the EPH Closing, the Borrower, CHS Europe or
any other Subsidiary of the Borrower, ceases to control the Company. For the
purpose of this paragraph (8), “control” of a person by another means that the
other (whether alone or acting in concert with others, whether directly or
indirectly and whether by the ownership of share capital, possession of voting
power, contract or otherwise (a) has the power to appoint and/or remove all or
the majority of the members of the board of directors or other governing body of
that person or of any other person which controls that person, or (b) otherwise
controls or has the power to control the affairs and policies of that person or
of any other person which controls that person;

(9) repudiation and rescission of the Acquisition Agreement: any party to the
Acquisition Agreement rescinds or purports to rescind or repudiates or purports
to repudiate the Acquisition Agreement in whole or in part where to do so has or
is, in the reasonable opinion of EBRD, likely to have a Material Adverse Effect
or a material adverse effect on the interests of EBRD under the Financing
Agreements,

then (1) the Borrower shall promptly notify EBRD upon becoming aware of the
event(s) or circumstance(s) referred to above, (2) EBRD shall not be obliged to
fund a Disbursement, (3) EBRD or the Borrower may send a prepayment and
cancellation notice to the other and the Borrower shall be entitled, within five
(5) Business Days of the delivery of such notice, to prepay the Loan together
with such other amounts that are due and payable and which are outstanding as at
such date, and (4) upon delivery of such prepayment and cancellation notice
pursuant to this Section 3.09(b), the rights of the Borrower to any Disbursement
shall be immediately cancelled.



    Section 3.10. Payments

(a) All payments of principal, interest, charges, commissions, fees, expenses
and any other amounts due to EBRD under this Agreement shall be made, without
set-off or counterclaim, in the Loan Currency (or, in the case of costs and
expenses of EBRD, in the currency in which such costs and expenses were
incurred), for value on the due date, to such account in New York City, the
United States of America or such other place as EBRD may from time to time
designate by notice to the Borrower.

(b) The sums to be disbursed by EBRD to the Borrower hereunder shall be payable
in the Loan Currency for value, unless otherwise agreed by the Borrower and
EBRD, on the value date requested by the Borrower in its Disbursement
application and to such correspondent account in New York City, the United
States of America as the Borrower may designate in its Disbursement application
(with instructions to transfer such sums, at the Borrower’s risk and expense, to
such account as the Borrower may designate in its Disbursement application).

(c) If the due date for any payment under this Agreement would otherwise fall on
a day which is not a Business Day, then such payment shall instead be due on the
next succeeding Business Day in the same calendar month or, if there is no
succeeding Business Day in the same calendar month, the immediately preceding
Business Day.

(d) EBRD shall have the right, to the fullest extent permitted by law, to set
off any amount owed by EBRD to the Borrower, whether or not matured, against any
amount then due and payable by the Borrower under any Financing Agreement,
whether or not EBRD has demanded payment by the Borrower of such amount and
regardless of the currency or place of payment of either such amount. EBRD shall
have the right, to the fullest extent permitted by law, to deduct from the
proceeds of any Disbursement any charges, commissions, fees, expenses and other
amounts then due and payable by the Borrower to EBRD under any Financing
Agreement.



    Section 3.11. Insufficient Payments

(a) If EBRD at any time receives less than the full amount then due and payable
to it under this Agreement, EBRD shall have the right to allocate and apply the
amount received in any way or manner and for such purpose or purposes under this
Agreement as EBRD in its sole discretion determines, notwithstanding any
instruction that the Borrower may give to the contrary.

(b) The Borrower shall indemnify EBRD against any losses resulting from a
payment being received, or a claim being filed or an order or judgement being
given, hereunder in a currency or place other than the currency and place
specified in Section 3.10(a). The Borrower shall pay such additional amount as
is necessary to enable EBRD to receive, after conversion to such currency at a
market rate and transfer to such place, the full amount due to EBRD hereunder in
the currency and at the place specified in Section 3.10(a).



    Section 3.12. Taxes

(a) The Borrower shall pay or cause to be paid, or reimburse EBRD on demand for,
all present and future Taxes, now or at any time hereafter levied or imposed by
any Governmental Authority of any jurisdiction out of which or through which
payments hereunder are made, on or in connection with the payment of any amounts
due to EBRD under this Agreement.

(b) All payments of principal, interest and other amounts due to EBRD under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes; provided, however, that, in the event that the
Borrower is prevented by operation of law or otherwise from making such payments
free and clear of such deductions or withholdings, the principal, interest or
other amount (as the case may be) due under this Agreement shall be increased to
such amount as may be necessary to remit to EBRD the full amount it would have
received had such payment been made without such deductions or withholdings.

(c) The provisions of Sections 3.12(a) and 3.12(b) shall not apply to Taxes, to
the extent that such Taxes arise as a direct consequence of a Participation
having been acquired by a Participant whose principal office is located in the
Country of Operation or by the permanent office or establishment in the Country
of Operation of a Participant.



    Section 3.13. Unwinding Costs

(a) If, for any reason (including, without limitation, an acceleration pursuant
to Section 7.02), any portion of the Loan which is subject to a variable
interest rate in accordance with Section 3.05(a) becomes due and payable on a
date other than the last day of an Interest Period, the Borrower shall pay to
EBRD on demand the amount, if any, by which:

(1) the interest which would have accrued on such portion of the Loan from the
date on which such portion of the Loan has become due and payable to the last
day of the then current Interest Period at a rate equal to the Interbank Rate
for such Interest Period;

exceeds:

(2) the interest which EBRD would be able to obtain if it were to place an
amount equal to such portion of the Loan on deposit with a leading bank in the
London interbank market for the period commencing on the date on which such
portion of the Loan has become due and payable and ending on the last day of the
then current Interest Period.

(b) If, at any time:

(1) the Borrower gives a notice, pursuant to Section 3.09 of prepayment of any
portion of the Loan which is subject to a fixed interest rate in accordance with
Section 3.05(b), the Borrower is required, pursuant to Section 3.09 or 3.15, to
prepay any such portion of the Loan or the Borrower otherwise prepays any such
portion of the Loan;

(2) any portion of the Loan which is subject to a fixed interest rate in
accordance with Section 3.05(b) is accelerated pursuant to Section 7.02 or
otherwise becomes due prior to its stated maturity; or

(3) any portion of the Loan which is subject to a fixed interest rate in
accordance with Section 3.05(b) is cancelled pursuant to Section 3.03 or 3.15 or
is otherwise cancelled,

the Borrower shall, in addition to any prepayment fee, cancellation fee or other
amounts payable in connection therewith, pay to EBRD on demand the amount, if
any, by which the Original Income Stream (as defined below) exceeds the
Substitute Income Stream (as defined below); provided that, if the Substitute
Income Stream exceeds the Original Income Stream, EBRD shall, on the next
Interest Payment Date, credit to the Borrower, in the Loan Currency, the amount
by which the Substitute Income Stream exceeds the Original Income Stream.

(c) For purposes of Section 3.13(b):

(1) “Original Income Stream” means the aggregate of the present values of the
payments of principal and interest which would have become due to EBRD during
the Calculation Period (as defined below) on the portion of the Loan which is
subject to a fixed interest rate in accordance with Section 3.05(b) if such
prepayment, acceleration or cancellation had not occurred and if interest
accrued on such portion of the Loan at the Fixed Rate (as defined below) during
the periods in which the fixed interest rate is in effect in accordance with
Section 3.05(b) and applying the applicable Floating Rate (as defined below) for
all other periods.

(2) “Substitute Income Stream” means the sum of:

(A) the aggregate of the present values of any remaining payments of principal
and interest which, after taking into account such prepayment, cancellation or
acceleration, would become due to EBRD during the Calculation Period on the
portion of the Loan which is subject to a fixed interest rate in accordance with
Section 3.05(b) if interest accrued on such portion of the Loan at the Fixed
Rate during the periods in which the fixed interest rate is in effect in
accordance with Section 3.05(b) and applying the applicable Floating Rate for
all other periods; and

(B) as applicable:

(i) in the case of a prepayment pursuant to Section 3.09 or 3.15, the present
value of the amount of the Loan which is subject to a fixed interest rate in
accordance with Section 3.05(b) and which is to be prepaid, determined by
discounting such amount from the date such prepayment becomes due to the
Calculation Date (as defined below) at the Discount Rate (as defined below);
and/or

(ii) in the case of any other prepayment, the amount of the Loan which is
subject to a fixed interest rate in accordance with Section 3.05(b) and which
has been prepaid; and/or

(iii) in the case of an acceleration, the present value of the amount of the
Loan which is subject to a fixed interest rate in accordance with Section
3.05(b) and which has been accelerated, determined by discounting such amount
from the date such acceleration becomes effective to the Calculation Date at the
Discount Rate; and/or

(iv) in the case of a cancellation, the present value of the amount of the Loan
which is subject to a fixed interest rate in accordance with Section 3.05(b) and
which has been cancelled, determined by discounting such amount from the last
day of the Commitment Period to the Calculation Date at the Discount Rate.

(3) “Fixed Rate” means the fixed interest rate applicable to the relevant
portion of the Loan, as specified in Section 3.05(b), less the Margin.

(4) For purposes of Sections 3.13(c)(1) and 3.13(c)(2)(A), the present value of
each payment of principal and interest shall be determined by discounting the
amount of such payment from its due date to the Calculation Date using the
Discount Rate.

(5) “Calculation Date” means:

(A) in the case of a prepayment pursuant to Section 3.09 or 3.15, the date two
Business Days prior to the date such prepayment becomes due or, at EBRD’s
option, the date such prepayment becomes due;

(B) in the case of any other prepayment, the date such prepayment is made or
such later date as EBRD may select in its discretion; and

(C) in the case of an acceleration or cancellation, the date two Business Days
prior to the date such acceleration or cancellation becomes effective or, at
EBRD’s option, the date such acceleration or cancellation becomes effective.

(6) “Calculation Period” means:

(A) in the case of a prepayment pursuant to Section 3.09 or 3.15, the period
commencing on the date such prepayment becomes due and ending on the scheduled
final maturity date of the Loan;

(B) in the case of any other prepayment, the period commencing on the date such
prepayment is made, or such later date as EBRD may select in its discretion, and
ending on the scheduled final maturity date of the Loan; and

(C) in the case of an acceleration or cancellation, the period commencing on the
date such acceleration or cancellation becomes effective and ending on the
scheduled final maturity date of the Loan.

(7) “Discount Rate” means the discount factor for the relevant maturity derived
from the par swap curve for the Loan Currency which is available to EBRD in the
interest rate swap and options market on the Calculation Date.

(8) “Floating Rate” means the forward rates for Dollars for the relevant
maturities available to EBRD in the interest rate swap and options market on the
Calculation Date.

(d) If any overdue amount is paid on a date other than the last day of a Default
Interest Period, the Borrower shall pay to EBRD on demand the amount, if any, by
which:

(1) the interest which would have accrued on such overdue amount from the date
of receipt of such overdue amount to the last day of the then current Default
Interest Period at a rate equal to the rate specified in Section 3.06(a)(3) for
such Default Interest Period;

exceeds:

(2) the interest which EBRD would be able to obtain if it were to place an
amount equal to such overdue amount on deposit with a leading bank in the London
interbank market for the period commencing on the Business Day immediately
following the date of receipt of such overdue amount and ending on the last day
of the then current Default Interest Period.

(e) The Borrower shall forthwith upon notice from EBRD reimburse EBRD for any
costs, expenses and losses incurred by EBRD or any Participant, and not
otherwise recovered by EBRD under Sections 3.13(a), 3.13(b), 3.13(c) and 3.13(d)
as a result of the occurrence of an Event of Default, a change in the duration
of any relevant Interest Period pursuant to Section 3.07(b), a change in the
basis for determining the rate of interest pursuant to Section 3.07(c),
prepayment of any portion of the Loan on a date other than the last day of an
Interest Period, failure by the Borrower to pay any amount when due hereunder,
failure by the Borrower to borrow in accordance with a Disbursement application
submitted pursuant to Section 3.02 or failure by the Borrower to make any
prepayment in accordance with a notice of prepayment delivered pursuant to
Section 3.09.

(f) A certificate of EBRD as to any amount payable under this Section 3.13 shall
be final, conclusive and binding on the Borrower unless shown by the Borrower to
the satisfaction of EBRD to contain manifest error.



    Section 3.14. Increased Costs

The Borrower shall, from time to time on demand of EBRD, reimburse EBRD for any
net incremental costs to EBRD of making or maintaining, or committing to make,
the Loan or to any Participant of acquiring or maintaining its Participation
which result from the introduction of, or any change in, any applicable law or
any applicable guideline or policy (whether or not having the force of law), or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, subsequent to the date of
this Agreement. A certificate of EBRD or such Participant as to the amount of
such net incremental costs shall be final, conclusive and binding on the
Borrower unless shown by the Borrower to the satisfaction of EBRD to contain
manifest error. Notwithstanding the foregoing, the Borrower shall not be
obligated to reimburse EBRD for any such net incremental costs which are a
direct consequence of a Participation having been acquired by a Participant
whose principal office is located in the Country of Operation or by the
permanent office or establishment of a Participant in the Country of Operation.



    Section 3.15. Illegality

Notwithstanding anything in this Agreement, if it is or becomes unlawful in any
jurisdiction for EBRD to make, maintain or fund the Loan or perform any of its
obligations under this Agreement or for any Participant to maintain or fund its
Participation, then:

(1) upon request by EBRD, the Borrower shall, on the next Interest Payment Date
or such earlier date as EBRD may specify, prepay that portion of the principal
amount of the Loan which EBRD notifies to the Borrower as being affected by such
change, together with all accrued interest and other amounts payable thereon;
and

(2) upon notice from EBRD, any portion of the Loan which EBRD notifies to the
Borrower as being affected by such change and which has not theretofore been
disbursed shall be cancelled immediately.



    Section 3.16. Mitigation

(a) If, in respect of EBRD or a Participant, circumstances arise which would, or
with the giving of notice would, result in:

(1) any Taxes, duties and fees or other charges becoming payable under
Section 3.12, or

(2) any increased cost becoming payable under Section 3.14, or

(3) any prepayment or cancellation under Section 3.15,

then EBRD will take (and request a Participant to take) such reasonable steps as
may be practicable to mitigate the effects of such circumstances provided always
that EBRD will be under no obligation to take (or request that such Participant
take) such reasonable steps if such action would be materially adverse to the
interests of EBRD or that Participant.

(b) Section 3.16(a) above, does not in any way limit the obligations of the
Borrower or any other party to any Financing Agreement.



    Section 3.17. Loan Account

EBRD shall open and maintain on its books an account in the Borrower’s name
showing the Disbursements and repayments thereof and the computation and payment
of interest, charges, commissions, fees and other amounts due and sums paid
hereunder. Such account shall be final, conclusive and binding on the Borrower
as to the amount at any time due from the Borrower hereunder, absent manifest
error.

ARTICLE IV — CONDITIONS PRECEDENT



    Section 4.01. First Disbursement

The obligation of EBRD to make the first Disbursement shall be subject to the
prior fulfilment, in form and substance satisfactory to EBRD, or at the sole
discretion of EBRD the waiver, whether in whole or part and whether subject to
conditions or unconditional, of the following conditions precedent:

(a) Financing Agreements. EBRD shall have received duly executed originals of
all the Financing Agreements.

(b) Acquisition Agreement. EBRD shall have received a certified copy of the duly
executed Acquisition Agreement and a certificate from an authorised officer of
the Borrower certifying that all conditions precedent set out in clause 3
(Conditions Precedent to Closing) of the Acquisition Agreement have been
fulfilled.

(c) Equity Contribution. EBRD shall have received evidence satisfactory to it
that the Borrower, or any of its Subsidiaries, have paid or will pay not less
than 50% of the purchase price for the Company in accordance with the
Acquisition Agreement on or prior to the date of the first Disbursement.

(d) Charters. EBRD shall have received certified copies of the Charters (and, if
relevant, certificates of registration and good standing) of the Borrower and
any other parties to the Financing Agreements, each as amended to date.

(e) Corporate Authorisations. EBRD shall have received certified copies of all
corporate (including, if required, shareholder) Authorisations necessary for the
due execution, delivery and performance of the Financing Agreements, and any
other documents in implementation thereof, by the Borrower and, at the request
of EBRD, any other parties thereto and for the transactions contemplated
thereby, including the authorisations of the persons signing the Financing
Agreements to sign such documents and to bind the respective parties thereby.

(f) Specimen Signatures. EBRD shall have received a certificate of incumbency
and authority of the Borrower substantially in the form of Exhibit B.

(g) Governmental and Other Authorisations. EBRD shall have received certified
copies of all Authorisations, including creditors’ consents, necessary for the
execution, delivery and performance of the Financing Agreements by the Borrower
and, at the request of EBRD, any other parties thereto and for the transactions
contemplated thereby, including:

(1) the borrowing by the Borrower under this Agreement;

(2) the carrying out of the Project and the Financing Plan;

(3) the remittance to EBRD of all monies payable in respect of the Financing
Agreements; and

(4) the carrying on of the Project as it is presently carried on and is
contemplated to be carried on;

other than any Authorisation of a routine or minor nature which is not necessary
for the implementation of the Project at the time of the proposed Disbursement
or which may only be obtained as the Project progresses or after construction is
completed and in each case which is customarily granted in due course after
timely application, and in respect of which the Borrower is not aware of any
reason for it being unable to obtain in due course such Authorisation.

(h) Insurance. EBRD shall have received an original insurance certificate from
the Borrower’s insurer or insurance broker showing that all insurance policies
and endorsements required pursuant to Section 5.04 are in full force and effect.

(i) Process Agent Appointments. EBRD shall have received written confirmation
from the agents for service of process appointed by the Borrower pursuant to the
Financing Agreements of their acceptances of such appointments.

(j) Legal Opinions. EBRD shall have received the following legal opinions
regarding such matters incident to the transactions contemplated by the
Financing Agreements as EBRD reasonably requests:

(1) the in-house opinion of the Borrower;

(2) the opinion of Fabyanske, Westra, Hart & Thomson, P.A., special United
States counsel to EBRD; and

(3) the opinion of Orrick, Herrington & Sutcliffe (Europe) LLP, special English
counsel to EBRD.



    Section 4.02. All Disbursements

The obligation of EBRD to make any Disbursement shall also be subject to the
fulfilment, in form and substance satisfactory to EBRD, or at the sole
discretion of EBRD the waiver, whether in whole or part and whether subject to
conditions or unconditional, of the conditions that, on the date of the
Borrower’s application for such Disbursement and on the date of such
Disbursement:

(a) Continuing Validity of Documents. All agreements, documents and instruments
delivered to EBRD pursuant to Section 4.01 shall be in full force and effect and
unconditional (except for this Agreement having become unconditional, if that is
a condition of any such agreement, document or instrument).

(b) Representations and Warranties. The representations and warranties made or
confirmed by the Borrower in the Financing Agreements shall be true on and as of
such dates with the same effect as though such representations and warranties
had been made on and as of such dates.

(c) No Default or Prepayment Trigger Event. No Default or Prepayment Trigger
Event shall have occurred and be continuing or shall, in the reasonable opinion
of EBRD, be imminent and the Borrower shall not, as a result of such
Disbursement, be in violation of its Charter, any provision contained in any
agreement or instrument to which the Borrower is a party (including this
Agreement) or by which the Borrower is bound or any law applicable to the
Borrower.

(d) No Material Adverse Change. Nothing shall have occurred which, in the
reasonable opinion of EBRD, might have a Material Adverse Effect.

(e) Use of Proceeds. The proceeds of such Disbursement shall be needed by the
Borrower for the purposes of the Project and EBRD shall have received such
evidence as to the proposed utilisation of the proceeds of such Disbursement and
the utilisation of the proceeds of any prior Disbursement as EBRD reasonably
requests.

(f) Fees and Expenses. EBRD shall have received payment of all amounts due and
owing to it under the Financing Agreements, including all fees and expenses
described in Section 3.04 and Section 5.11.

(g) Disbursement Application. EBRD shall have received an original of the
Borrower’s timely application for such Disbursement substantially in the form of
Exhibit A.

(h) Other. EBRD shall have received such other documents and legal opinions as
EBRD may reasonably request.

ARTICLE V — AFFIRMATIVE COVENANTS

      Unless EBRD otherwise agrees in writing:

Section 5.01.
  Project Implementation

The Borrower shall apply the proceeds of the Loan only for purposes of the
Project.



    Section 5.02. Maintenance and Continuity of Business

(a) The Borrower shall, and shall cause each Subsidiary to, maintain its
corporate existence in good standing under the laws of its state of
organisation. The Borrower shall, and shall cause each Subsidiary to, qualify
and remain qualified as a foreign corporation in each jurisdiction in which such
qualification is necessary in view of its business, operations and properties,
except to the extent that failure to so qualify could not reasonably be expected
to have a Material Adverse Effect.

(b) The Borrower shall, and shall cause each Subsidiary to, conduct its business
in compliance with all applicable laws, except to the extent that failure to do
so could not reasonably be expected to result in a Material Adverse Effect or
otherwise have a material adverse effect on the interests of EBRD as a lender.

(c) The Borrower shall, at all times, comply with all money laundering laws.



    Section 5.03. Environmental and Social Compliance

The Borrower shall, and shall cause any contractor to, carry out the Project in
accordance with the applicable Environmental and Social Laws, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.



    Section 5.04. Insurance

The Borrower shall maintain, and cause each Subsidiary of the Borrower to
maintain, insurance with one or more financially sound and reputable insurance
carrier or carriers reasonably acceptable to EBRD, in such amounts (including
deductibles and self insurance retention levels) and covering such risks
(including fidelity coverage) as are usually carried by companies engaged in the
same or a similar business and similarly situated, provided, however, that the
Borrower may, to the extent permitted by applicable law, provide for appropriate
self-insurance with respect to workers’ compensation. The Borrower shall provide
EBRD with certificates of insurance (or other evidence of insurance acceptable
to EBRD) evidencing the continuation or renewal of insurance coverage required
by this Section, within ten (10) days following the scheduled date of expiration
thereof (before giving effect to such continuation or renewal). At the request
of EBRD, copies of all policies (or such other proof of compliance with this
Section as may be reasonably satisfactory) shall be delivered to EBRD. The
Borrower agrees to pay all premiums on such insurance as they become due
(including grace periods), and will not permit any condition to exist which
would wholly or partially invalidate any insurance thereon.



    Section 5.05. Accounting

(a) The Borrower shall maintain books of account and other records adequate to
present fairly in all material respects the consolidated financial position,
financial performance and cash flows of the Borrower and its Subsidiaries and
the results of its operations (including the progress of the Project) in
conformity with Generally Accepted Accounting Principles.

(b) The Borrower shall maintain as auditors of the Borrower a firm of
independent public accountants of nationally recognised standing in its country
of incorporation selected by the Borrower and reasonably acceptable to EBRD.



    Section 5.06. Continuing Governmental and Other Authorisations

The Borrower shall obtain and maintain in force (or, where appropriate, renew)
all Authorisations required for the purposes described in Sections 4.01(e) and
4.01(g), subject, however, to the exceptions set forth therein. The Borrower
shall perform and observe all the conditions and restrictions contained in, or
imposed on the Borrower by, such Authorisations, except to the extent that
failure to do so could not reasonably be expected to result in a Material
Adverse Effect or otherwise have a material adverse effect on the interests of
EBRD as a lender.



    Section 5.07. Compliance with Other Obligations

The Borrower shall comply with all material agreements to which it is a party or
by which it or any of its properties or assets is bound except where failure to
do so could not be reasonably expected to have a Material Adverse Effect.



    Section 5.08. Taxes

(a) The Borrower shall pay when due all of its Taxes, including any Taxes
against any of its properties, other than Taxes which are being contested in
good faith and by proper proceedings and as to which adequate reserves have been
set aside for the payment thereof, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. The Borrower
shall make timely filings of all Tax returns and governmental reports required
to be filed or submitted under any applicable law, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) The Borrower shall pay all Taxes payable on, or in connection with, the
execution, issue, delivery, registration or notarisation of any Financing
Agreement or any other document related to this Agreement . Upon notice from
EBRD, the Borrower shall pay to EBRD, or reimburse EBRD for, an amount equal to
any such Taxes levied on or paid by EBRD.

     
Section 5.09.Financi
  al Ratios

      The Borrower shall maintain the following financial covenants:


(a) Minimum Consolidated Net Worth. The Borrower shall at all times and measured
as of the end of each Fiscal Quarter, a Consolidated Net Worth equal to or
greater than USD 2,500,000,000.

(b) Consolidated Funded Debt to Consolidated Cash Flow. Borrower shall have at
all times and measured as at the end of each Fiscal Quarter, a ratio of
Consolidated Funded Debt divided by Consolidated Cash Flow, as measured on the
previous consecutive four Fiscal Quarters, of no greater than 3.00 to 1.00.

(c) Adjusted Consolidated Funded Debt to Adjusted Consolidated Equity. Borrower
shall not permit the ratio of Adjusted Consolidated Funded Debt to Adjusted
Consolidated Equity to exceed at any time 0.80 to 1.00.

Section 5.10. Further Documents

The Borrower shall execute all such other documents and instruments and do all
such other acts and things as EBRD may determine are necessary or desirable to
give effect to the provisions of the Financing Agreements and to cause the
Financing Agreements to be duly registered, notarised and stamped in any
applicable jurisdiction. The Borrower hereby irrevocably appoints and
constitutes EBRD as the Borrower’s true and lawful attorney with right of
substitution (in the name of the Borrower or otherwise) to execute such
documents and instruments and to do such acts and things in the name of and on
behalf of the Borrower in order to carry out the provisions hereof .



    Section 5.11. Costs and Expenses

(a) The Borrower shall, whether or not any Disbursement is made, pay to EBRD or
as EBRD may direct, within 30 days of EBRD furnishing to the Borrower the
invoice therefor (but, in any event, on or prior to the first Disbursement in
the case of costs and expenses incurred and invoiced to the Borrower prior to
the date of the first Disbursement), all out-of-pocket costs and expenses
(including, travel expenses and the fees and expenses of outside counsel to EBRD
and all other financial, accounting, engineering, environmental and social,
insurance and other consulting fees and expenses) incurred by EBRD in connection
with:

(1) the assessment, preparation, negotiation and arrangement of the Loan by
EBRD;

(2) the preparation, review, negotiation, execution and, where appropriate,
registration and notarisation of the Financing Agreements and any other
documents related thereto;

(3) the giving of any legal opinions hereunder; and

(4) the administration and monitoring of the Financing Agreements, including
visits by EBRD’s environmental and social staff.

(b) The Borrower shall pay to EBRD or as EBRD may direct, on demand, all fees,
costs and expenses (including, legal fees and expenses) incurred by EBRD:

(1) in the determination of whether there has occurred a Default or a Prepayment
Trigger Event;

(2) in respect of the preservation or enforcement of any of its rights under any
Financing Agreement and the collection of any amount owing to EBRD; and

(3) in connection with the assessment, preparation, review, negotiation,
execution and, where appropriate, registration and notarisation of any amendment
to or waiver of any Financing Agreement or any other document related thereto.



    Section 5.12. Furnishing of Information

(a) As soon as available but, in any event, within 55 days after the end of each
quarter of each Financial Year (except the last Fiscal Quarter of the Borrower’s
Financial Year), the Borrower shall furnish to EBRD the following financial
statements or other information concerning the operations of the Borrower and
its Subsidiaries for such Fiscal Quarter, the Financial Year to date, and for
the corresponding periods of the preceding Financing Year, all prepared in
accordance with Generally Accepted Accounting Principles consistently applied:
(a) a consolidated balance sheet, (b) a consolidated summary of earnings, (c) a
consolidated statement of cash flows, (d) such other statements as EBRD may
reasonably request, and (e) a statement from an authorised officer of the
Borrower confirming compliance with the financial ratios set out in
Section 5.09. Delivery to EBRD within the time period specified above of copies
of the Borrower’s Quarterly Report on Form 10-Q as prepared and filed in
accordance with the requirements of the Securities and Exchange Commission shall
be deemed to satisfy the requirements of this Subsection other than clause (d)
hereof. The Borrower shall be deemed to have complied with this Section if such
financial statements are delivered to EBRD by electronic mail, or in the case of
the Form 10-Q EBRD is advised by electronic mail from the Borrower that the Form
10-Q is available on the EDGAR system.

(b) As soon as available but, in any event, within 130 days after the end of
each Financial Year, the Borrower shall furnish to EBRD one copy of the audit
report for such year and accompanying consolidated financial statements
(including all footnotes thereto), including a consolidated balance sheet, a
consolidated statement of earnings, a consolidated statement of capital, and a
consolidated statement of cash flow for the Borrower and its Subsidiaries,
showing in comparative form the figures for the previous Financial Year, all in
reasonable detail, prepared in conformance with Generally Accepted Accounting
Principles consistently applied and certified without qualification by
PricewaterhouseCoopers, or other independent public accountants of nationally
recognised standing selected by the Borrower and satisfactory to the EBRD.
Delivery to EBRD within the time period specified above of copies of the
Borrower’s Annual Report on Form 10-K as prepared and filed in accordance with
the requirements of the Securities and Exchange Commission shall be deemed to
satisfy the requirements of this Subsection if accompanied by the required
unqualified accountant’s certification. The Borrower shall be deemed to have
complied with this Section if such financial statements are delivered to EBRD by
electronic mail, or in the case of the Form 10-K EBRD is advised by electronic
mail from the Borrower that the Form 10-K is available on the EDGAR system, in
each case accompanied by an electronic copy of the signed Compliance
Certificate.

(c) As soon as available but, in any event, within 130 days after the end of
each Financial Year, the Borrower shall furnish to EBRD, in the form of the
reporting template attached hereto as Exhibit C, information on compliance by
the Borrower with Environmental and Social Laws in relation to the Project.

(d) The Borrower shall promptly notify EBRD of:

(1) any proposed material change in the nature or scope of the Project or the
business or operations of the Borrower;

(2) any claim made by the Borrower under any insurance policy; and

(3) any event or condition (including, any pending or threatened litigation,
arbitration or administrative proceeding and any damage to or destruction of
Project facilities) which might have a Material Adverse Effect.

(e) Immediately upon the occurrence of any Default or a Prepayment Trigger
Event, the Borrower shall give EBRD notice thereof by facsimile transmission
specifying the nature of such Default or Prepayment Trigger Event and any steps
the Borrower is taking to remedy the same.

(f) Immediately upon the occurrence of any incident or accident relating to the
Borrower or the Project which has or is likely to have a significant adverse
effect on the environment, or on public or occupational health or safety, the
Borrower shall inform EBRD and promptly thereafter give EBRD notice thereof
specifying the nature of such incident or accident and any steps the Borrower is
taking to remedy the same. Without limiting the generality of the foregoing,

(1) an incident or accident relates to the Project if it occurs on any site used
for the Project or, if it is caused by facilities, equipment, vehicles or
vessels used for or relating to the Project (whether or not being used on any
site of the Project and whether or not being used by authorised or unauthorised
persons);

(2) an incident or accident is considered to have a significant adverse effect
on the environment or on public or occupational health or safety if:

(A) any applicable law requires notification of such incident or accident to any
Governmental Authority,

(B) such incident or accident involves fatality of any person (whether or not
such person is employed by the Borrower),

(C) more than one person (whether or not such persons are employed by the
Borrower) has received serious injury requiring hospitalisation, or

(D) such incident or accident has become, or is likely to become, public
knowledge whether through media coverage or otherwise.

(g) The Borrower shall promptly notify EBRD of any significant protest or
petition by workers or members of the public directed at or relating to the
Project which might have a Material Adverse Effect or which has become, or is
likely to become, public knowledge through media coverage or otherwise. Within
ten days following any such notification, the Borrower shall submit a report
satisfactory to EBRD specifying the outcome of the Borrower’s investigation into
such protest or petition, and any steps taken, or proposed to be taken, by the
Borrower to resolve the issues raised in the protest or petition.

(h) The Borrower shall promptly notify EBRD if the Borrower obtains any
information regarding a violation of Section 2.02(f) or Section 6.04 or if any
international financial institution has imposed any sanction on the Borrower for
any Prohibited Practice. If EBRD notifies the Borrower of its concern that there
has been a violation of such Section 2.02(f) or such Section 6.04, the Borrower
shall cooperate in good faith with EBRD and its representatives in determining
whether such a violation has occurred and shall respond promptly and in
reasonable detail to any such notice from EBRD and shall furnish documentary
support for such response upon EBRD’s request.

(i) The Borrower shall furnish promptly to EBRD such other information as EBRD
may from time to time reasonably request (including, in order to facilitate
EBRD’s evaluation of the Project). The Borrower shall permit representatives of
EBRD (including, any consultants engaged by EBRD) to visit the Project or any of
the other premises where the business of the Borrower is conducted or where the
Project is being carried out and to have access to the books of account and
records of the Borrower.

ARTICLE VI — NEGATIVE COVENANTS

      Unless EBRD otherwise agrees in writing:

Section 6.01.
  Transactions with Related Parties

The Borrower shall not purchase, acquire, provide, or sell any equipment, other
personal property, real property or services from or to any Subsidiary or
Affiliate (except for Consolidated Subsidiaries), except in the ordinary course
and pursuant to the reasonable requirements of the Borrower’s business and upon
fair and reasonable terms no less favourable than would be obtained by the
Borrower in a comparable arm’s-length transaction with an unrelated Person.



    Section 6.02. Changes in Business, Capital and Charter

(a) The Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) engage in any material respects in any business activity or
operations other than operations or activities (a) in the agriculture industry,
(b) in the food industry, (c) in the energy industry, (d) in the financial
services industry consisting of the financing of member cooperatives, producers
and other commercial businesses, insurance and bonding services, and hedging
brokerage, in each case conducted in the ordinary course of business or
(e) which are not substantially different from or are related to its present
business activities or operations. The Borrower shall not make changes, or
permit changes to be made, to the nature or scope of the Project.

(b) The Borrower shall not make changes, or permit changes to be made, to its
Charter in any manner which might have a Material Adverse Effect or would be
inconsistent with the provisions of any Financing Agreement or any other
financing agreement between the Borrower and EBRD.



    Section 6.03. Sale of Assets; Merger

(a) The Borrower shall not (nor shall it permit any of its Subsidiaries to)
sell, convey, assign, lease or otherwise transfer or dispose of, voluntarily, by
operation of law or otherwise, any material part of its now owned or hereafter
acquired assets during any twelve month (12) period commencing 1 September 2010
and each 1 September thereafter, except: (a) the sale of the inventory,
equipment and fixtures disposed of in the ordinary course of business, (b) the
sale or other disposition of assets no longer necessary or useful for the
conduct of its business, (c) leases of assets to an entity which the Borrower
has at least a fifty-percent (50%) interest in ownership, profits, and
governance and (d) the sale by Cofina of loans and commitments originated by it
in the ordinary course of business. For the purposes of this Section, “material
part” shall mean ten percent (10%) or more of the lesser of the book value or
the market value of the assets of the Borrower as shown on the balance sheets of
the Financial Statements thereof as of 31 August immediately preceding each such
twelve (12) month measurement period.

(b) The Borrower shall not (nor shall it permit any of its Consolidated
Subsidiaries to) merge or consolidate with any entity, or acquire all or
substantially all of the assets of any person or entity, or acquire the
controlling interest in any Person, change its business form from a cooperative
corporation, or commence operations under any other name, organisation or
entity, including any joint venture; provided, however, the foregoing shall not
prevent any consolidation, acquisition, or merger if after giving effect
thereto:

(1) the book value of the assets of the Borrower and its Subsidiaries does not
increase due to all such mergers, consolidations or acquisitions by an aggregate
amount in excess of USD 1,000,000,000 during the term of this Agreement;

(2) the Borrower is the surviving entity; and

(3) no Event of Default or Potential Default of Default shall have occurred and
be continuing.



    Section 6.04. Fraud and Corruption

The Borrower shall not, and shall not authorise or permit any of its officers,
directors, authorised employees, Affiliates, agents or representatives to,
engage in with respect to the Project or any transactions contemplated by this
Agreement any Prohibited Practice.

ARTICLE VII — EVENTS OF DEFAULT



    Section 7.01. Events of Default

Each of the following events and occurrences shall constitute an Event of
Default under this Agreement:

(a) Payments. The Borrower fails to pay any principal of, or interest on, the
Loan within three (3) Business Days after the due date in accordance with this
Agreement.

(b) Bankruptcy. A decree or order by a court is entered against the Borrower
adjudging the Borrower bankrupt or insolvent or ordering the winding up or
liquidation of its affairs; or a petition is filed seeking reorganisation,
administration, arrangement, adjustment, composition or liquidation of or in
respect of the Borrower under any applicable law; or a receiver, administrator,
liquidator, assignee, trustee, sequestrator, secured creditor or other similar
official is appointed over or in respect of the Borrower or any substantial part
of its property or assets; or the Borrower institutes proceedings to be
adjudicated bankrupt or insolvent, or consents to the institution of bankruptcy
or insolvency proceedings against it, or files a petition or answer or consent
seeking reorganisation, administration, relief or liquidation under any
applicable law, or consents to the filing of any such petition or to the
appointment of a receiver, administrator, liquidator, assignee, trustee,
sequestrator, secured creditor or other similar official of the Borrower or of
any substantial part of its property, or makes an assignment for the benefit of
creditors, or admits in writing its inability to pay its debts generally as they
become due; or any other event occurs which under any applicable law would have
an effect analogous to any of the events listed in this paragraph.

(c) Breach of Section 3.09(b). The Borrower fails, after EBRD has issued a
prepayment and cancellation notice pursuant to Section 3.09(b), to prepay the
Loan together with such other amounts that are due and payable and which are
outstanding as at such date within five (5) Business Days or as otherwise
specified in the notice.



    Section 7.02. Consequences of Default

If an Event of Default occurs and is continuing, then EBRD may at its option, by
notice to the Borrower, declare all or any portion of the principal of, and
accrued interest on, the Loan (together with any other amounts accrued or
payable under this Agreement) to be, and the same shall thereupon become
(anything in this Agreement to the contrary notwithstanding), either:

(1) due and payable on demand; or

(2) immediately due and payable without any further notice and without any
presentment, demand or protest of any kind, all of which are hereby expressly
waived by the Borrower.

ARTICLE VIII — MISCELLANEOUS



    Section 8.01. Term of Agreement

This Agreement shall continue in force until the date that the obligation of
EBRD to make Disbursements hereunder has terminated, or the Borrower has
cancelled this Agreement, in accordance with the terms hereof or, if later,
until all moneys payable hereunder have been fully paid in accordance with the
provisions hereof; provided that the indemnities and warranties of the Borrower
and the provisions of Sections 3.10(a), 3.10(d), 8.04, 8.05, 8.08, 8.09, 8.10
and 8.11 shall survive repayment of the Loan and termination of this Agreement.



    Section 8.02. Entire Agreement; Amendment and Waiver

This Agreement and the documents referred to herein constitute the entire
obligation of the parties hereto with respect to the subject matter hereof and
shall supersede any prior expressions of intent or understandings with respect
to this transaction. Any amendment to, waiver by EBRD of any of the terms or
conditions of, or consent given by EBRD under, this Agreement (including, this
Section 8.02) shall be in writing, signed by EBRD and, in the case of an
amendment, by the Borrower. The parties to this Agreement may by agreement
rescind or vary this Agreement without the consent of any person that is not a
party to this Agreement. In the event that EBRD waives a condition to any
Disbursement, the Borrower shall, by receiving the proceeds of such
Disbursement, be deemed to have agreed to all of the terms and conditions of
such waiver.



    Section 8.03. Notices

Any notice, application or other communication to be given or made under this
Agreement to EBRD or to the Borrower shall be in writing. Except as otherwise
provided in this Agreement, such notice, application or other communication
shall be deemed to have been duly given or made when it is delivered by hand,
airmail, electronic mail or facsimile transmission to the party to which it is
required or permitted to be given or made at such party’s address specified
below or at such other address as such party designates by notice to the party
giving or making such notice, application or other communication.

For the Borrower:

CHS Inc.
5500 Cenex Drive
Inver Grove Heights, MN 55077

      Attention: Chief Financial Officer
Electronic mail: john.schmitz@chsinc.com

Fax:
  651-355-3743

with copies to:

CHS Inc.
5500 Cenex Drive
Inver Grove Heights, MN 55077

      Attention: General Counsel
Electronic mail: david.kastelic@chsinc.com

Fax:
  651-355-4554

and:

CHS EUROPE S.A.
Avenue des Morgines 12
1213 Petit-Lancy / Switzerland

Attn. Pascal Caillat
Pascal.caillat@chsinc.com
Fax + 41 22 709 01 12

For EBRD:

European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom

     
Attention:
  Operation Administration Unit
Fax:
Section 8.04.
  +44-20-7338-6100
English Language

All Financing Agreements shall be in the English language. All other documents
to be furnished or communications to be given or made under this Agreement shall
be in the English language or, if in another language, shall be accompanied by a
translation into English certified by the Borrower, which translation shall be
the governing version between the Borrower and EBRD



    Section 8.05. Financial Calculations

All financial calculations to be made under, or for the purposes of, this
Agreement shall be made in accordance with Generally Accepted Accounting
Principles and, except as otherwise required to conform to the definitions
contained in Article I or any other provisions of this Agreement, shall be made
using the then most recently issued quarterly Financial Statements which the
Borrower is required to furnish to EBRD from time to time under Section 5.12(a);
provided, however, that:

(1) if the relevant quarterly Financial Statements should be in respect of the
last quarter of a Financial Year then, at EBRD’s option, such calculations may
instead be made from the audited Financial Statements for the relevant Financial
Year; and

(2) if there should occur any material adverse change in the financial condition
of the Borrower after the end of the period covered by the relevant Financial
Statements, then such material adverse change shall also be taken into account
in calculating the relevant figures.



    Section 8.06. Rights, Remedies and Waivers

(a) The rights and remedies of EBRD in relation to any misrepresentations or
breach of warranty on the part of the Borrower shall not be prejudiced by any
investigation by or on behalf of EBRD into the affairs of the Borrower, by the
execution or the performance of this Agreement or by any other act or thing
which may be done by or on behalf of EBRD in connection with this Agreement and
which might, apart from this Section, prejudice such rights or remedies.

(b) No course of dealing or waiver by EBRD in connection with any condition of
Disbursement under this Agreement shall impair any right, power or remedy of
EBRD with respect to any other condition of Disbursement or be construed to be a
waiver thereof.

(c) No action of EBRD in respect of any Disbursement shall affect or impair any
right, power or remedy of EBRD in respect of any other Disbursement. Without
limiting the foregoing, the right of EBRD to require compliance with any
condition under this Agreement which may be waived by EBRD in respect of any
Disbursement is, unless otherwise notified to the Borrower by EBRD, expressly
preserved for the purposes of any subsequent Disbursement.

(d) No course of dealing and no delay in exercising, or omission to exercise,
any right, power or remedy accruing to EBRD upon any default under this
Agreement or any other agreement shall impair any such right, power or remedy or
be construed to be a waiver thereof or an acquiescence therein. No single or
partial exercise of any such right, power or remedy shall preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No
action of EBRD in respect of any such default, or acquiescence by it therein,
shall affect or impair any right, power or remedy of EBRD in respect of any
other default.

(e) The rights and remedies provided in this Agreement and the other Financing
Agreements are cumulative and not exclusive of any other rights or remedies,
whether provided by applicable law or otherwise.



    Section 8.07. Indemnification

(a) The Borrower assumes full liability for, and agrees to and shall indemnify
and hold harmless EBRD and its officers, directors, employees, agents and
servants against and from, any and all liabilities, obligations, losses, damages
(compensatory, punitive or otherwise), penalties, claims, actions, Taxes, suits,
costs and expenses (including, reasonable legal counsel’s fees and expenses and
costs of investigation) of whatsoever kind and nature, including, without
prejudice to the generality of the foregoing, those arising in contract or tort
(including, negligence) or by strict liability or otherwise, which are imposed
on, incurred by or asserted against EBRD or any of its officers, directors,
employees, agents or servants (whether or not also indemnified by any other
person under any other document) and which in any way relate to or arise out of,
whether directly or indirectly:

(1) any of the transactions contemplated by any Financing Agreement or the
execution, delivery or performance thereof;

(2) the operation or maintenance of the Borrower’s facilities or the ownership,
control or possession thereof by the Borrower; or

(3) the exercise by EBRD of any of its rights and remedies under any of the
Financing Agreements;

provided that EBRD shall not have any right to be indemnified hereunder for its
own gross negligence or wilful misconduct.

(b) The Borrower acknowledges that EBRD is entering into this Agreement, and has
acted, solely as a lender, and not as an advisor, to the Borrower. The Borrower
represents and warrants that, in entering into the Financing Agreements, it has
engaged, and relied upon advice given to it by, its own legal, financial and
other professional advisors and it has not relied on and will not hereafter rely
on any advice given to it by EBRD.



    Section 8.08. Governing Law

This Agreement shall be governed by and construed in accordance with English
law. Any non-contractual obligations arising out of or in connection with this
Agreement shall be governed by and construed in accordance with English law.



    Section 8.09. Arbitration and Jurisdiction

(a) Any dispute, controversy or claim arising out of or relating to (1) this
Agreement, (2) the breach, termination or invalidity hereof or (3) any
non-contractual obligations arising out of or in connection with this Agreement
shall be settled by arbitration in accordance with the UNCITRAL Arbitration
Rules as at present in force. There shall be one arbitrator and the appointing
authority shall be LCIA (London Court of International Arbitration). The seat
and place of arbitration shall be London, England and the English language shall
be used throughout the arbitral proceedings. The parties hereby waive any rights
under the Arbitration Act 1996 or otherwise to appeal any arbitration award to,
or to seek determination of a preliminary point of law by, the courts of
England. The arbitral tribunal shall not be authorised to grant, and the
Borrower agrees that it shall not seek from any judicial authority, any interim
measures or pre-award relief against EBRD, any provisions of the UNCITRAL
Arbitration Rules notwithstanding. The arbitral tribunal shall have authority to
consider and include in any proceeding, decision or award any further dispute
properly brought before it by EBRD (but no other party) insofar as such dispute
arises out of any Financing Agreement, but, subject to the foregoing, no other
parties or other disputes shall be included in, or consolidated with, the
arbitral proceedings. In any arbitral proceeding, the certificate of EBRD as to
any amount due to EBRD under any Financing Agreement shall be prima facie
evidence of such amount.

(b) Notwithstanding Section 8.09(a), this Agreement and the other Financing
Agreements, and any rights of EBRD arising out of or relating to this Agreement
or any other Financing Agreement, may, at the option of EBRD, be enforced by
EBRD in the courts of England and Wales or in any other courts having
jurisdiction. For the benefit of EBRD, the Borrower hereby irrevocably submits
to the non-exclusive jurisdiction of the courts of England with respect to any
dispute, controversy or claim arising out of or relating to this Agreement or
any other Financing Agreement, or the breach, termination or invalidity hereof
or thereof. The Borrower hereby irrevocably designates, appoints and empowers
Trident Company Services (UK) Limited at its registered office (being, on the
date hereof, at 7 Welbeck Street, London W1G 9YE, England) to act as its
authorised agent to receive service of process and any other legal summons in
England for purposes of any legal action or proceeding brought by EBRD in
respect of any Financing Agreement. Failure by a process agent to notify the
Borrower of the process will not invalidate the proceedings concerned. The
Borrower hereby irrevocably consents to the service of process or any other
legal summons out of such courts by mailing copies thereof by registered airmail
postage prepaid to its address specified herein. The Borrower covenants and
agrees that, so long as it has any obligations under this Agreement, it shall
maintain a duly appointed agent to receive service of process and any other
legal summons in England for purposes of any legal action or proceeding brought
by EBRD in respect of any Financing Agreement and shall keep EBRD advised of the
identity and location of such agent. Nothing herein shall affect the right of
EBRD to commence legal actions or proceedings against the Borrower in any manner
authorised by the laws of any relevant jurisdiction. The commencement by EBRD of
legal actions or proceedings in one or more jurisdictions shall not preclude
EBRD from commencing legal actions or proceedings in any other jurisdiction,
whether concurrently or not. The Borrower irrevocably waives any objection it
may now or hereafter have on any grounds whatsoever to the laying of venue of
any legal action or proceeding and any claim it may now or hereafter have that
any such legal action or proceeding has been brought in an inconvenient forum.



    Section 8.10. Privileges and Immunities of EBRD

Nothing in this Agreement shall be construed as a waiver, renunciation or other
modification of any immunities, privileges or exemptions of EBRD accorded under
the Agreement Establishing the European Bank for Reconstruction and Development,
international convention or any applicable law. Notwithstanding the foregoing,
EBRD has made an express submission to arbitration under Section 8.09(a) and
accordingly, and without prejudice to its other privileges and immunities
(including, without limitation, the inviolability of its archives), it
acknowledges that it does not have immunity from suit and legal process under
Article 5(2) of Statutory Instrument 1991, No. 757 (The European Bank for
Reconstruction and Development (Immunities and Privileges) Order 1991), or any
similar provision under English law, in respect of the enforcement of an
arbitration award duly made against it as a result of its express submission to
arbitration pursuant to Section 8.09(a).



    Section 8.11. Waiver of Sovereign Immunity

The Borrower represents and warrants that this Agreement and the incurring by
the Borrower of the Loan are commercial rather than public or governmental acts
and that the Borrower is not entitled to claim immunity from legal proceedings
with respect to itself or any of its assets on the grounds of sovereignty or
otherwise under any law or in any jurisdiction where an action may be brought
for the enforcement of any of the obligations arising under or relating to this
Agreement. To the extent that the Borrower or any of its assets has or hereafter
may acquire any right to immunity from set-off, legal proceedings, attachment
prior to judgement, other attachment or execution of judgement on the grounds of
sovereignty or otherwise, the Borrower hereby irrevocably waives such rights to
immunity in respect of its obligations arising under or relating to this
Agreement.



    Section 8.12. Successors and Assigns; Third Party Rights

(a) This Agreement shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto, except that the Borrower may not
assign or otherwise transfer all or any part of its rights or obligations under
this Agreement without the prior written consent of EBRD.

(b) EBRD may sell, transfer, assign, novate or otherwise dispose of all or part
of its rights or obligations under this Agreement and the other Financing
Agreements (including, by granting of Participations or otherwise) upon the
consent of the Borrower provided that such consent shall not be unreasonably
withheld or delayed and provided further that no such consent shall be required
(i) for granting Participations or the sale of any interest in the Loan whereby
EBRD would continue to be the lender of record under this Agreement; or (ii) if
a Default or a Prepayment Trigger Event has occurred and is continuing.

(c) Except as provided in Section 8.12(a) or 8.12(b), none of the terms of this
Agreement are intended to be enforceable by any third party.



    Section 8.13. Disclosure

EBRD may disclose such documents, information and records regarding the Borrower
and this transaction (including, copies of any Financing Agreements) as EBRD
deems appropriate in connection with any dispute involving the Borrower or any
other party to a Financing Agreement, for the purpose of preserving or enforcing
any of EBRD’s rights under any Financing Agreement or collecting any amount
owing to EBRD or in connection with any proposed Participation or any other
proposed sale, transfer, assignment, novation or other disposal contemplated by
Section 8.12.



    Section 8.14. Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

2

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorised
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

CHS INC.

     
By:
  David A. Kastelic
Executive Vice President & CFO
By:
       

EUROPEAN BANK
FOR RECONSTRUCTION AND DEVELOPMENT

      By:  
Peter Bryde
Deputy Director, Agribusiness



    SCHEDULE 1 — DEFINITIONS AND GUIDELINES FOR PRIVATE SECTOR OPERATIONS (FRAUD
AND CORRUPTION)

The purpose of these Guidelines is to clarify the meaning of the terms “Corrupt
Practices”, “Fraudulent Practices”, “Coercive Practices,” and “Collusive
Practices” in the context of the EBRD’s non-sovereign operations in favour of
private sector projects.

1. Corrupt Practices

“Corrupt Practice” means the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party. In implementing this definition, the EBRD will be guided by the
following principles:

(a) The conduct in question must involve the use of improper means (such as
bribery or kickbacks) by someone to induce another person to act or to refrain
from acting in the exercise of his duties, in order to obtain or retain
business, or to obtain an undue advantage. Antitrust, securities and other
violations of law that are not of this nature fall outside of the definition of
Corrupt Practices but may still be scrutinised under alternative procedures.

(b) It is acknowledged that foreign investment agreements, concessions and other
types of contracts commonly require investors to make contributions for bona
fide social development purposes or to provide funding for infrastructure
unrelated to the project. Similarly, investors are often required or expected to
make contributions to bona fide local charities. These practices are not viewed
as Corrupt Practices for purposes of these definitions, so long as they are
permitted under local law and fully disclosed in the payer’s books and records.
Similarly, an investor will not be held liable for corrupt or fraudulent
practices committed by entities that administer bona fide social development
funds or charitable contributions.

(c) In the context of conduct between private parties, the offering, giving,
receiving or soliciting of corporate hospitality and gifts that are customary by
internationally-accepted industry standards shall not constitute Corrupt
Practices unless the action violates applicable law.

(d) Payment by private sector persons of the reasonable travel and entertainment
expenses of public officials that are consistent with existing practice under
relevant law and international conventions will not be viewed as Corrupt
Practices.

(e) The EBRD does not condone facilitation payments whether they are
criminalised or not. Such payments, which are illegal in most countries, are
dealt with in accordance with relevant local laws and international conventions.

2. Fraudulent Practices

“Fraudulent Practice” means any action or omission, including misrepresentation,
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial benefit or to avoid an obligation. In implementing this definition,
the EBRD will be guided by the following principles:

(a) An action, omission, or misrepresentation will be regarded as made
recklessly if it is made with reckless indifference as to whether it is true or
false. Mere inaccuracy in such information, committed through simple negligence,
is not enough to constitute a “Fraudulent Practice”.

(b) Fraudulent Practices are intended to cover actions or omissions that are
directed to or against the EBRD. The expression also covers Fraudulent Practices
directed to or against an EBRD member country in connection with the award or
implementation of a government contract or concession in a project financed by
the EBRD. Frauds on, or other illegal behaviour directed against, other third
parties are not condoned. Such behaviour may represent an impediment to doing
business with EBRD.

3. Coercive Practices

“Coercive Practice” means impairing or harming, or threatening to impair or harm
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party. In implementing this definition, the EBRD
will be guided by the following principles:

(a) Coercive Practices are actions undertaken for the purpose of bid rigging or
in connection with public procurement or government contracting or in
furtherance of a Corrupt Practice or a Fraudulent Practice.

(b) Coercive Practices are threatened or actual illegal actions such as personal
injury or abduction, damage to property, or injury to legally recognizable
interests, in order to obtain an undue advantage or to avoid an obligation. It
is not intended to cover hard bargaining, the exercise of legal or contractual
remedies or litigation in such implementation.

4. Collusive Practices

“Collusive Practice” means an arrangement between two or more parties designed
to achieve an improper purpose, including influencing improperly the actions of
another party. In implementing this definition, the EBRD will be guided by the
principle that Collusive Practices are actions undertaken for the purpose of bid
rigging or in connection with public procurement or government contracting or in
furtherance of a Corrupt Practice or a Fraudulent Practice.

5. General

In implementing the foregoing definitions, the EBRD will be guided by the
principle that a person should not be liable for actions taken by unrelated
third parties unless that person has participated in the prohibited act in
question.



    SCHEDULE 2 – LIST OF SUBSIDIARIES

                                                                          Date
CHS Interest       State/   Foreign/     Active/ Inactive   Entity Name  
Address   Type   Business Description   Ownership By   Incorp. Date   Acquired  
Fiscal End   Country of Incorp.   Domestic   Fed ID # A   Ag States Agency of
Montana, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  

Corp  


Insurance Agency
 

100% CHS  

10/11/1977  

10/11/1977  

31-Dec  

Montana  

D  

81-0372838                
 
                            A   Ag States Agency,
LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  
LLC  

Independent Insurance
Agency
 

100% CHS  

12/27/1994  

12/27/1994  

31-Aug  

Minnesota  

D  

41-1795536                
 
                            A   Ag States
Reinsurance
Company, IC   1090 Vermont Avenue
NW
Washington, DC
20005  
Corp  

Cell Captive Insurer of
Impact Risk Funding,
Inc., PCC
 

100% Impact Risk
Funding, Inc.  


8/24/2010  


8/24/2010  


31-Aug  


Washington, DC  


D  



               
 
                         
A   Battle Creek/CHS,
LLC (d/ba
Progressive
Nutrition)  
PO Box 56
Norfolk, NE
68702-0056  
LLC  

Retail feed business
 
50% CHS; 50% Battle
Creek Farmers
Cooperative  


3/7/2001  


3/7/2001  


31-Aug  


Delaware  


D  


39-2021496                
 
                            A   CENEX AG, Inc.
(formerly FUCEI-E,
Inc.)   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  
Corp  

Sale of feed and seed
products.
 

100% CHS  

10/23/1974  

10/23/1974  

31-Aug  

Delaware  

D  

41-1248837                
 
                            A   Cenex Petroleum,
Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Retail sales and
distribution of
petroleum and other
related products.
 


100% CHS  


7/11/1996  


7/11/1996  


 


Minnesota  


D  


41-1847046                
 
                            A   CENEX Pipeline, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  
LLC  

Operating Subsidiary
for pipeline operations
 

100% CHS  

5/4/1998  

5/4/1998  

 

Minnesota  

D  


               
 
                         
A   Central Montana
Propane, LLC   Highway 191 North
Box 22 Lewistown,
Montana59457   LLC  
Owning and operating a
propane wholesale and
resale operatintion
  53.38% CHS; 46.62%
Moore Farmers Oil
Company  

9/16/1997  

3/1/2000  

31-Aug  

Montana  

D  

81-0513866                
 
                            A   CHS Canada, Inc.   80 Dufferin Avenue
London, Ontario
N6A4G4   Corp  
Holding Company for
investment in Horzion
Milling GP
 

100% CHS  

7/18/2006  

7/18/2006  

31-Aug  

Ontario  

F  

Canadian 2108362                
 
                            A   CHS de Argentina   San Martin 323
Floor 17th
Buenos Aires
Argentina  
Corp  

Origination and
marketing of grains and
oilseeds.
 

99.94% CHS; .06%
CHS-Farmco, Inc.  


9/30/2009  


9/30/2009  


13-Dec  


Argentina  


F  



               
 
                         
A   CHS do Brasil Ltda.   Avenida Santo Amaro
48, 3rd Floor, Ste.
31
Vila Nova Conceicao
Sao Paulo, Brazil
04506-000  

LLC  


Origination and
marketing of soybeans
for export to Pacific
Rim and European buyers
 



100% CHS  



2/1/2003  



2/1/2003  



31-Dec  



Sao Paulo
Brazil  



F  



Brazil
05.492.968/0001-04                
 
                            A   CHS DU (Australia)
Pty Ltd   c/o Holman Fenwick
Willan
Level 39
600 Bourke Street
Melbourne, Victoria
3000  



Corp  





 



100% CHS  



6/29/2009  



6/29/2009  



31-Aug  



New South Whales,
Australia  



F  



ACN 137 965 121
ABN 19 137 965 121                
 
                            A   CHS Energy Canada,
Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  
Corp  

Petroleum; does no
business
 
100% CHS Inc.  
6/12/1987  
6/12/1987  
31-Aug  
Alberta, Canada  
F  
868230301-RC0001
Canadian 8874 8884                
 
                                    Av. Des Morgines 12      
Develop financial,
trading, merchandising,
carriage, freight,
repreentation, agency,
consulting & service
 



 



 



 



 



 



 



Fed. No.: A   CHS Europe SA   1213 Petit-Lancy
Switzerland   Corp  
activity in Switzerland
and in Europe
  84.33% CHS; 15.67%
CHSIH SA   8/2/2007   8/2/2007   31-Aug   Switzerland   F   CH-660-1876007-7
Ref: 09993/2007                
 
                            A   CHS Holdings, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Rail at Joliette, ND;
formerly owned CHS Inc.
interest in Agro
Distribution LLC
 


100% CHS  


4/20/1999  


4/20/1999  


31-Aug  


Minnesota  


D  


41-1947300                
 
                            A   CHS Hong Kong
Limited   Flat/RM 5705, 57/F
The Center
99 Queen’s Road
Central, Hong Kong  

Corp  


Holding Company for the
PRC Investment
 


100% CHSIH SA  


6/11/2008  


6/11/2008  


31-Aug  


Hong Kong  


F  



               
 
                         
A   CHSIH SA   Av. Des Morgines 12
1213 Petit-Lancy
Switzerland   Corp  
Holding Company for
interest in new
Multigrain JV
 

100% CHS  

9/19/2006  

9/19/2006  

31-Dec  

Geneva, Switzerland  

F  


               
 
                         
A   CHS Inc. Iberica   World Trade Center
Moll de Barcelona
Edificio
Norte-Planta 3 08039
Barcelona Spain  


Corp  



Marketing grains toward
Iberian Peninsula
 


100% CHS Europe SA  


8/3/2009  


8/3/2009  


31-Aug  


Barcelona,
Catanuna, Spain  



F  



ESB 65162455                
 
                            A   CHS Inc. de Mexico   Mexico City, Mexico   Corp
 
 
  99% CHS; 1% St.
Paul Maritime
Corporation  

2/20/2006  

2/20/2006  

31-Dec  

Mexico  

F  

CIM060208N22                
 
                            A   CHS Ukraine LLC   67 Prospect
Peremohy Ave.
Kyiv, 03062, Ukraine   LLC  
Purchasing,
transporting, shipping,
storing,
manufacturing,
processing, and selling
cereals, legumes, oil
crops, seeds, sugar
products, other
agricultural products
and their processed
products; Part of
Olimpex Project
 









99.9% CHS Europe
SA; .1% CHSIH SA  










2/12/2008  










2/12/2008  










31-Dec  










Kyiv, Ukraine  










F  










35704808                
 
                            A   CHS Vostok LLC   25 Tramvainaya Str.,
Office 55,
Krasnodar,
Russia 350911  
LLC  

Russian Operating
Company, currently
dormant
 


100% CHS Europe SA  


6/2/2008  


6/2/2008  


31-Dec  


Russian Federation  


F  


2308146084                
 
                            A   CHS (Shanghai)
Trading Co., Ltd.   Room 6K
New Shanghai
International
Tower,
No. 360
South Pudong Road
Shanghai, China   Corp  
Import, export,
wholesale and
commission agency
service (exclusive of
auction) of cereals,
oil seeds and
oleaginous fruits,
animal or vegetable
fats and oils and their
cleavage products,
prepared edible fats
and oils, sugars,
ethanol, residues and
waste from the food
industries, cotton and
fertilizers.
 













100% CHS Hong Kong
Limited  














1/6/2009  














1/6/2009  














 














China  














F  















               
 
                         
A   CHS-Blackfoot, Inc.   477 West Highway
26, Blackfoot, ID
83221   Corp  
Organized to transact
any and all lawful
business for which
corporations may be
incorporated under the
Idaho Business
Corporations Act.
 





100% CHS  





3/30/2006  





3/30/2006  





31-Aug  





Idaho  





D  





30-0357896                
 
                            A   CHS-Brush, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul,
MN 55164   Corp  
Any and all lawful
business of which
corporations may be
incorporated under the
Colorado Business
Corporations Act
 




100% CHS  




10/9/2007  




10/9/2007  




31-Aug  




Colorado  




D  




26-1297271                
 
                            A   CHS-Chokio   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112  


Coop  




 


100% CHS  


7/28/2006  


7/28/2006  


31-Aug  


Minnesota  


D  


33-1148125                
 
                            A   CHS-Corsica   5500 Cenex Drive
Inver Grove
Heights, MN 55077   Coop  
Farm Supply business,
as a cooperative,
engaging in any
activity or service in
connection with the
purchase, sale and
handling of energy
products.
 






100% CHS  






6/25/2007  






6/25/2007  






31-Aug  






South Dakota  






D  






35-2303251                
 
                            A   CHS-Fairdale   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Coop  
Engage in any activity
within the purposes for
which a cooperative may
be organized under
North Dakota Statute
10-15
 




100% CHS  




8/29/2006  




8/29/2006  




31-Aug  




North Dakota  




D  




33-1148124                
 
                            A   CHS-Farmco, Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Organized to transact
any and all lawful
business for which
corporations may be
incorporated under
Chapter 17 of the KSA
 




100% CHS  




3/13/2006  




3/13/2006  




31-Aug  




Kansas  




D  




61-1501377                
 
                            A   CHS-FUCOC   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Organized for the
purpose of carrying on
a supply business, as a
cooperative, engaging
in any activity or
service in connection
with the sale of crop
inputs, energy products
and agricultural supply
products
 








100% CHS  








8/14/2008  








8/14/2008  








31-Aug  








Minnesota  








D  








26-3210249                
 
                            A   CHS-Hinton Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Coop  
Carrying on a supply
business, as a
cooperative, engaging
in any activity or
service in connection
with the sale of crop
inputs, energy products
and agricultural supply
products
 







100% CHS  







4/8/2009  







5/18/2009  







 







Oklahoma  







D  







26-4708332                
 
                            A   CHS-Holdrege, Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Corp  
Carrying on a supply
business, as a
cooperative, engaging
in any activity or
service in connection
with the sale of crop
inputs, energy products
and agricultural supply
products
 







100% CHS  







11/14/2008  







11/14/2008  







31-Aug  







Nebraska  







D  







26-3845820                
 
                            A   CHS-M&M, Inc.   5500 Cenex Drive
Inver Grove
Heights, MN 55077  

Corp  



 

100% CHS  

3/23/2007  

3/23/2007  

31-Aug  

Colorado  

D  

20-8704763                
 
                            A   CHS-Mitchell   1320 West Havens
Mitchell, SD 57301   Coop  
Carrying on a farm
supply business, as a
cooperative, engaging
in any activity or
service in connection
with the purchase, sale
and handling of energy
products.
 






100% CHS  






4/18/2005  






4/18/2005  






31-Aug  






South Dakota  






D  






75-3192388                
 
                            A   CHS-Napoleon   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Engage in any activity
within the purposes for
which a cooperative may
be organized under
North Dakota Statute
10-15
 




100% CHS  




11/21/2007  




11/21/2007  




31-Aug  




North Dakota  




D  




26-1503181                
 
                            A   CHS-Oklee   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Organized for the
purpose of carrying on
a grain and supply
business, as a
coopertive, engaging in
any activity or service
in connection with the
handling and marketing
of grain, as well as
the sale of crop inputs
and agricultural supply
products.
 










100% CHS  










2/19/2009  










2/19/2009  










31-Aug  










Minnesota  










D  










26-4399913                
 
                            A   CHS-St. John, Inc.   5500 Cenex Drive
Inver Grove
Heights, MN 55077   Corp  
The transaction of any
and all lawful business
for which associations
may be ncorporated
under this Chapter.
 



100% CHS  



1/20/2009  



1/20/2009  



31-Aug  



Washington  



D  



26-4192534                
 
                            A   CHS-SWMN   5500 Cenex Drive
P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Organized for the
purposes of carrying on
a grain and supply
business, as a
cooperative, engaging
in any activity or
service in connection
with the handling and
marketing of grain, as
well as the sale of
crop inputs and
agricultural supply
products.
 











100% CHS  











8/14/2008  











8/14/02008  











31-Aug  











Minnesota  











D  











26-3210249                
 
                            A   CHS-Walla Walla,
Inc.   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Grain and supply
business as a
cooperative
 

100% CHS  

11/27/2007  

11/27/2007  

31-Aug  

Washington  

D  

26-1715243                
 
                            A   CHS-Wallace County,
Inc.   P.O. Box 64089
St. Paul, MN
55164-0089   Corp  
The transaction of any
and all lawful business
of which corporations
may be incorporated
under Chapter 17 of the
Kansas Statutes
Annotated.
 





100% CHS  





2/17/2005  





2/17/2005  





31-Aug  





Kansas  





D  





43-2079564                
 
                            A   CHS-White Lake   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Carrying on a farm
supply business, as a
cooperative, engaging
in any activity or
service in connection
with the purchase, sale
and handling of
agronomy and energy
products.
 







100% CHS  







11/3/2008  







11/3/2008  







31-Aug  







South Dakota  







D  







26-3723196                
 
                            A   CHS-Winger   P.O. Box 64089
St. Paul, MN
55164-0089   Coop  
Carrying on a grain and
supply business, as a
cooperative, engaging
in any activity or
service in connection
with the handling and
marketing of grain, as
well as the sale of
crop inputs and
agricultural suppy
products
 









100% CHS  









4/24/2009  









4/24/2009  









31-Aug  









Minnestoa  









D  









26-4833913                
 
                            A   Circle Land
Management, Inc.   PO Box 909; Laurel,
MT 59044   Corp  
Land Mgt. for property
around Laurel MT
refinery
 

100% CHS  

5/5/1993  

5/5/1993  

 

Minnesota  

D  

41-1750051                
 
                            A   Clear Creek
Transportation, LLC   c/o Marathon Oil
Co. 539 S. Main
Street Findlay,
Ohio 45840  


LLC  



Transporter of crude oil
 


100% NCRA  


7/21/1958  


Unknown  


 


Kansas  


D  



               
 
                         
A   Cofina Financial,
LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077  

LLC  


Lending Services
 

100% CHS  

2/9/2005  

2/9/2005  

31-Aug  

Minnesota  

D  

20-2409352                
 
                            A   Cofina Funding, LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077  
LLC  

Lending Services
 
100% Cofina
Financial LLC  

8/9/2005  

8/9/2005  

31-Aug  

Delaware  

D  


               
 
                         
A   Cofina ProFund LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077  
LLC  

Lending Services
 
100% Cofina
Financial LLC  

10/11/2010  

10/11/2010  

31-Aug  

Delaware  

D  


               
 
                         
A   CoGrain   560 W. Grain
Terminal Rd.,
Pasco, WA 99301   Coop  
 
  54.5% CHS; 7.273%
Ritzville Warehouse
Company; 1.818%
Pendleton Grain
Growers; 36.364%
Odessa Union
Warehouse Co-op  





9/21/1990  





6/1/1996  





 





Washington  





D  






               
 
                         
A   Country Hedging,
Inc.   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164   Corp  
Full service commodity
futures and option
brokerage
 

100% CHS  

8/20/1986  

8/20/1986  

31-Aug  

Delaware  

D  

41-1556399                
 
                            A   Dakota Agronomy
Partners, L.L.C.   2550 Valley Street
Minot, ND 58701   LLC  
An agronomy LLC that
includes our SunPrairie
Grain division (Minot)
and 1 local coops
 
50% CHS (Sun
Prairie Grain), 50%
FUOC Minot  


2/1/1999  


2/1/1999  


31-Dec  


North Dakota  


D  


45-0452261                
 
                            A   Erskine Grain
Terminal, LLC   33388 190th Ave SE
PO Box 163
Erskine, MN 56535  

LLC  


110-car shuttle facility
 

100% CHS  

7/19/2005  

7/19/2005  

31-Dec  

Minnesota  

D  

20-3453878                
 
                            A   Fin-Ag, Inc.   4001 South Westport
Avenue
P.O. Box 88808
Sioux Falls, SD
57105   Corp  
Provides cattle feeding
and swine financing
loans; facility
financing loans; crop
production loans, and
consulting services
 




100% CHS  




12/17/1987  




12/17/1987  




31-Aug  




South Dakota  




D  




46-0398764                
 
                            A   Front Range
Pipeline, LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164  
LLC  

To own and operate the
Front Range Pipeline
 

100% CHS  

3/23/1999  

3/23/1999  

 

Minnesota  

D  

41-1935715                
 
                            A   Harvest States
Cooperatives Europe
B.V.   Dienstenstraat 15
NL 3161 GN
Rhoon The
Netherlands  


LLC  



Grain Marketing
 


100% CHS  


5/9/2001  


5/9/2001  


31-Aug  


Netherland  


F  



               
 
                         
A   Impact Risk Funding
Inc., PCC   1090 Vermont Avenue
NW
Washington, DC
20005  

Corp  


Captive Insurance
Company
 

100% Ag States
Agency  


8/24/2010  


8/24/2010  


31-Aug  


Washington, DC  


D  



               
 
                         
A   Impact Risk
Solutions, LLC   5500 Cenex Drive,
Inver Grove
Heights, MN 55077  
LLC  

Insurance agency
 
100% Ag States
Agency  

6/20/2007  

6/20/2007  

31-Aug  

Minnesota  

D  

26-0390110                
 
                            A   Jayhawk Pipeline
L.L.C.   2000 South Main
McPherson, KS 67460
(620) 241-2340  

LLC  


Transporter of Crude
 

100% NCRA  

5/24/1994  

5/24/1994  

30-Sep  

Kansas  

D  

48-1151682                
 
                            A   Kaw Pipe Line
Company   2000 South Main
McPherson, KS 67460
(620) 241-2340   Corp  
Operates crude oil
pipeline in Central
Kansas
 

67% NCRA; 33% CITGO  

9/13/1935  

7/7/1943  

30-Sep  

Delaware  

D  


               
 
                         
A   La Canasta of
Minnesota, Inc.   5500 Cenex Drive,
Inver Grove
Heights, MN 55077   Corp  
Sold assets 5/31/05 to
Gruma. Still own
company
 
100% Sparta Foods,
Inc.  

11/18/1980  

6/1/2000  

 

Minnesota  

D  


               
 
                         
A   Marshall Insurance
Agency, Inc.   5500 Cenex Driver
Inver Grove Heights
MN 55077  

Corp  


Insurance Agency
 

100% CHS  

4/1/2005  

4/1/2005  

 

Minnesota  

D  

83-0428017                
 
                            A   MCIC AG   c/o Dr. Martin Neese
Baarerstrasse 12
Zug, Switzerland  
Corp  


 
100% CHSIH SA (eff.
9/1/10)  

10/9/2006  

10/9/2006  

 

Zug, Switzerland  

F  


               
 
                         
A   McPherson
Agricultural
Products, LLC   2000 South Main
McPherson, KS 67460
(620) 241-2340  
LLC  

Markets sulfer produced
by NCRA Refinery
 

100% NCRA  

10/6/2004  

10/6/2004  

30-Sep  

Kansas  

D  


               
 
                         
A   Millennium Seeds
USA, LLC   5500 Cenex Drive
PO Box 64089
St.
Paul, MN 55164   LLC  
Engage in the business
of testing, producing
and marketing hybrid
sunflower seeds
 

50% Seeds 2000 50%
CHS Inc.  


8/10/2009  


8/10/2009  


 


Delaware  


D  


27-1110737                
 
                            A   National
Cooperative
Refinery
Association (NCRA)   2000 South Main
Mcpherson, KS 67460
(620) 241-2340   Corp.  
Manufacturer,
marketing, and
wholesale distribution
of petroleum products.
 

74.5% CHS; 25.5%
Growmark and MFA  


7/7/1943  


7/7/1943  


30-Sep  


Kansas  


D  


48-0348003                
 
                            A   Omega Terminal S.A.   Boulevard de
Perolles 55
Case postale 144,
1705 Fribourg,
Switzerland  


Corp  



Swiss Company involved
in Olimpex Project
 


100% CHS Europe SA
(soon to be 26%)  



2/25/1999  



6/5/2009  



31-Dec  



Switzerland  



F  




               
 
                         
A   Osage Pipe Line
Company   2000 South Main
McPherson, KS 67460
(620) 241-2340  
Corp  

Crude oil pipeline in
OK and KS
 

100% NCRA  

5/7/1975  

5/7/1975  

30-Sep  

Delaware  

D  


               
 
                         
A   Partnered
Beverages, LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077  
LLC  

Sale of coffee through
Mountain Mud stores
 

100% CHS  

10/11/2006  

10/11/2006  

31-Aug  

Minnesota  

D  

20-5706238                
 
                            A   PGG/HSC Feed
Company, L.L.C.   300 West Feedville
Road
Hermiston, OR 97838   LLC  
Feed Manufacturer
  80% CHS; 20%
Pendleton Grain
Growers  

10/26/1994  

10/26/1994  

31-May  

Oregon  

D  

93-1156470                
 
                            A   PLC Insurance
Agency, Inc.   5500 Cenex Drive
Inver Grove
Heights, MN
55077-2112  


Corp.  



Insurance Sales
 


100% CHS  


9/30/2009  


 


 


Minnesota  


D  


27-1031913                
 
                            A   Provista Renewable
Fuels Marketing,
LLC   5500 Cenex Drive
Inver Grove
Heights, MN 55077  
LLC  

Biofuels marketing
joint venture
 

100% CHS  

11/4/2003  

3/31/2006  

31-Aug  

Kansas  

D  

20-0364520                
 
                            A   Southwest Crop
Nutrients, LLC   710 West Trail,
Dodge City, Kansas
67801   LLC  
to own and operate a
wholesale/retail crop
nutrient facility on
property located at
Ensign, KS
  58.6025% CHS;
33.33% Dodge City
Coop Exchange;
3.2258% The Plains
Equity Exchange and
Co-operative Union;
1.6129% The Elkhart
Cooperative;
1.6129% The Offerle
Cooperative Grain
and Supply Co;
1.6129% Sublette
Cooperative  








9/9/2004  








9/4/2007 CHS
acquired
Agriliance’s
interest  











 











Kansas  











D  











20-1074703                
 
                            A   Sparta Foods, Inc.   920 Second Avenue
South, Suite 1100,
Minneapolis, MN
55402   Corp  
Production and
distribution of
tortilla and
value-added tortilla
products
 



100% CHS  



7/7/1988  



6/1/2000  



 



Minnesota  



D  



41-1618240                
 
                            A   St. Hilaire Ag
Insurance, Inc.   Box 128, St.
Hilaire, MN 56754  
Corp  

Insurance Company
 
100% CHS  
2/20/1990  
8/9/1996  
 
Minnesota  
 
41-1659238                
 
                            A   St. Paul Maritime
Corporation       Corp  
Company provides
stevedoring services at
Myrtle Grove Terminal,
and charters vessels.
 


100% CHSC  


8/18/1995  


8/18/1995  


31-Aug  


Minnesota  


D  



               
 
                         
A   The Farmer’s
Elevator Company of
Lowder   5500 Cenex Drive
Inver Grove
Heights, MN 55077   Corp  
CHS-Lowder, Inc. merged
into The Farmer’s
Elevator Company of
Lowder
 


100% CHS  


12/20/1905  


8/9/2010  


 


Illinois  


D  



               
 
                         
A   United Country
Brands LLC   5500 Cenex Drive
PO Box 64089
St. Paul, MN 55164
and 3315 North Oak
Trafficway Kansas
City, MO 64116  


LLC  



Holding Company for
membership interests in
Agriliance LLC
 




100% CHS  




1/5/2000  




1/5/2000  




31-Aug  




Delaware  




D  




41-1961040                
 
                            A   Western Feed, LLC   Western Feed, LLC 
P.O. Box 426 
Morrill, NE  69358   LLC  
Feed Business
  50% CHS; 50%
Western Cooperative
Company  

2/28/2008  

2/28/2008  

 

Minnesota  

D  

26-2111198                
 
                           

EXHIBIT A — FORM OF DISBURSEMENT APPLICATION
[To Be Typed on Letterhead of the Borrower]

[Date]

European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom

      Attention:  
Operation Administration Unit
Subject:  
Operation No. 41663
Disbursement Application No.   1

Dear Sir/Madam:

1. Please refer to the loan agreement dated [      ] (the “Loan Agreement”)
between CHS Inc. (the “Borrower”) and European Bank for Reconstruction and
Development (“EBRD”).

2. Expressions defined in the Loan Agreement shall bear the same meanings
herein.

3. We hereby request the following Disbursement in accordance with the
provisions of the Loan Agreement:

     
Currency required:
Amount (in figures and words):
  USD
     

      

     
Value Date:
  [As soon as possible, on a date selected by EBRD in
its discretion, but not later than]2
     3 Payment Instructions (Borrower’s Banking Details):

Borrower’s Account Name:
Borrower’s Bank Name:
Borrower’s Bank Address:
       
     
     

      

      

Borrower’s Bank Correspondent Details:

     
Correspondent’s Name:4
Correspondent’s Address:
       
     

      

      

     
Borrower’s Bank’s Account Name:
Reference:
       
     

4. For the purposes of Section 4.02 of the Loan Agreement, we hereby represent
and warrant that:

(a) all agreements, documents and instruments delivered to EBRD pursuant to
Section 4.01 of the Loan Agreement are in full force and effect and
unconditional (except for the Loan Agreement having become unconditional, if
that is a condition of any such agreement);

(b) except for the representations and warranties set forth in section 2.02(c)
and in the first sentence of section 2.02(b), the representations and warranties
made by the Borrower in the Financing Agreements and deemed repeated on the date
hereof thereunder are true on and as of the date hereof with the same effect as
though such representations and warranties had been made on and as of the date
hereof;

(c) no Default or a Prepayment Trigger Event has occurred and is continuing or
is imminent;

(d) the Borrower will not, as a result of such Disbursement, be in violation of
its Charter, any provision contained in any agreement or instrument to which the
Borrower is a party (including the Loan Agreement) or by which the Borrower is
bound or any law applicable to the Borrower;

(e) nothing has occurred which might have a Material Adverse Effect; and

(f) the proceeds of such Disbursement are needed by the Borrower for the
purposes of the Project.

5. The representations and warranties made in paragraph 4 above will continue to
be true on and as of the date of such Disbursement with the same effect as
though such representations and warranties had been made on and as of the date
of such Disbursement. If any such representation or warranty is no longer true
on or prior to or as of the date of such Disbursement, we shall immediately
notify EBRD and shall, upon demand by EBRD, repay any amount which has been or
is disbursed by EBRD in respect of such Disbursement.

Yours faithfully,

CHS INC.

     
By:
       
Authorised Representative5

EXHIBIT B — FORM OF CERTIFICATE OF INCUMBENCY AND AUTHORITY
[To Be Typed on Letterhead of the Borrower]

[Date]

European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom

      Attention:  
Operation Administration Unit
Subject:  
Operation No. 41663
Certificate of Incumbency and Authority6

Dear Sir/Madam:

With reference to the loan agreement dated [      ] (the “Loan Agreement”)
between CHS Inc (the “Borrower”) and European Bank for Reconstruction and
Development (“EBRD”), I, the undersigned Assistant Secretary of the Borrower,
duly authorised by its Board of Directors, hereby certify that the following are
the names, offices and true specimen signatures of the persons, any one of whom
is and will continue to be (until EBRD has received actual written notice from
the Borrower that they or any of them no longer continue to be) authorised, on
behalf of the Borrower, individually:



(1)   to sign the Loan Agreement, any Disbursement applications, certifications,
letters or other documents to be provided under the Loan Agreement and any other
agreements to which EBRD and the Borrower may be party in connection therewith;
and



(2)   to take any other action required or permitted to be taken by the Borrower
under the Loan Agreement or any other agreement to which EBRD and the Borrower
may be party in connection therewith:

          NAME   OFFICE   SPECIMEN SIGNATURE
     
               
     
               
     
               
     
               

I further certify that disbursements under the Loan Agreement should be made to
the following account (or such other account as the Borrower may from time to
time designate by notice to EBRD):

Payment Instructions (Borrower’s Banking Details):

     
Borrower’s Account Name:
Borrower’s Bank Name:
Borrower’s Bank Address:
       
     
     

      

      

Borrower’s Bank Correspondent Details:

     
Correspondent’s Name:7
Correspondent’s Address:
       
     

      

      

     
Borrower’s Bank’s Account Name:
Reference:
       
     

IN WITNESS WHEREOF, I have signed my name on the date first above written.

Yours faithfully,

CHS INC.

          By:   ______________________________
   
Name:
 
   
Title:
  Assistant Secretary

EXHIBIT C — FORM OF REPORTING TEMPLATE RELATING TO THE COMPLIANCE OF THE
BORROWER WITH
ENVIRONMENTAL AND SOCIAL LAW



    [e32431-1112142429380276d4_1.jpg]

Annual Environmental & Social Report — CHS Agripoint

  Company Details Company Name: Company Address: Country: Town/Location:
Company authorized representative (e.g. Environmental Manager):
I certify that the data contained in this report completely and accurately
represents operations during this reporting period.
Signature:
Title: Date:
Contact Details
Telephone:
Mobile:
E-mail:
 

Reporting Period:

                              General
 
In relation to the Project have there been any accidents or environmental or
social incidents that have caused damage, brought about injuries or fatalities,
affected project labour or local communities, affected cultural property, or
created liabilities for the company?
  Yes •
No •   If yes, please describe, including details of actions to repair and
prevent reoccurrence:  
        Is the Project materially compliant with all applicable environmental
and social laws and regulations?
  Yes •
No •   If No, please provide details of any material non-compliances:  
        How many inspections were received from the local environmental
authorities during the reporting period?
  Number:   Please provide details of these visits:  
        How many inspections were received from the local health and safety
authorities during the reporting period?
  Number:   Please provide details of these visits:  
        How many inspections were received from the local labour authorities
during the reporting period?
  Number:   Please provide details of these visits  
        Have these visits resulted in any penalties, fines and/or corrective
action plans?
  Yes •
No •   If yes, please describe  
        Have any operations been reduced, temporarily suspended or closed down
due to environmental, health and safety or labour reasons?
  Yes •
                 
        Health and Safety Data
 
Fatalities8   Number:   Total Lost Time
Accidents
(including
vehicular)9   Number:               Total number of lost workdays10 resulting
from incidents.   Number:   Total man-hours
worked this
reporting period:   Number:               Incidence during
this reporting
period:   Number: [Incidence = total lost workdays/total hours worked]  
Incidence
during the previous
reporting period:   Number: [Incidence =
total lost
workdays/total
hours worked]               In relation to the Project please summarise any
health and safety training that has been provided for company personnel during
the report period:
Human Resources Management in relation to the Project
 
During the reporting period, have there been any changes to Company policies or
terms and conditions in the following areas: • Non-discrimination and equal
opportunity • Bullying and harassment, including sexual harassment • Personal
Time Off • Grievance mechanism for workers • Health & safety
  Yes •
No •   If yes, please give details:  
        Were there any collective redundancies during the reporting period?
  Yes •                      
        Are there any planned redundancies or additions to the workforce in the
next year?
  Yes •
No •   If yes, please describe the redundancy plan, including reasons for
redundancies, number of workers involved, and selection and consultation
process:  
        Have employees raised any grievances with the Project during the
reporting period?
  Yes •
No •   If yes, please state how many (disaggregated by gender), summarise the
issues raised in grievances and explain how the Company has addressed them:  
        Have there been any strikes or other collective disputes related to
labour and working conditions at the Company in the reporting period?
  Yes •
No •   If yes, please summarise nature of disputes and how they were resolved  
        Have there been any court cases related to labour issues during the
reporting period?
  Yes •
No •   If yes, please summarise the issues contested and outcome.  
        Stakeholder Engagement
 
How many complaints or grievances if any did the Project receive from members of
the public or civil society organisations during the reporting period? Summarise
any issues raised in the complaints or grievances and explain how they were
resolved:
 
Please summarise any meetings held with members of the public or public
organisations during the report period:
 
Please summarise any information provided to members of the public and other
stakeholders during the report period relating to environmental, social or
safety issues:
Community Interaction and Development
 
Please summarise any social or community development initiatives in relation to
the Project undertaken by the company during the reporting period:


EXHIBIT D — FORM OF COMPLIANCE CERTIFICATE
[To Be Typed on Letterhead of the Borrower]

[Date]

European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom

     
Attention:
  Operation Administration Unit
Subject:
  Operation No. 41663

Dear Sir/Madam:

1. Please refer to the loan agreement dated [      ] (the “Loan Agreement”)
between CHS Inc. (the “Borrower”) and European Bank for Reconstruction and
Development (“EBRD”).

2. Expressions defined in the Loan Agreement shall bear the same meanings
herein.

3. As required by Section 5.12(b) of the Loan Agreement, a review of the
activities of the Borrower for the Financial Year ending       , 201       (the
“Fiscal Period”) has been made under my supervision with a view to determine
whether the Borrower has kept, observed, performed and fulfilled all of its
obligations under the Loan Agreement and all other agreements and undertakings
contemplated thereby, and to the best of my knowledge, and based upon such
review, I certify that no event has occurred which constitutes, or which with
the passage of time or service of notice, or both, would constitute an Event of
Default, a Potential Event of Default or a Prepayment Trigger Event as defined
in the Loan Agreement.

4. I further certify that the amounts set forth on the attachment, to the best
of my knowledge accurately present amounts required to be calculated on a
consolidated basis by financial covenants of the Loan Agreement as of the last
day of the Fiscal Period (unless expressly specified herein).

Yours faithfully,

CHS INC.

     
By:
       
Chief Financial Officer

EXHIBIT E — FORM OF APPLICATION TO FIX INTEREST RATE

[To Be Typed on Letterhead of the Borrower]

[Date]

European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2JN
United Kingdom

Attention: Operation Administration Unit

Subject: Operation No. 41663

Dear Sir/Madam:

1. Please refer to the loan agreement dated [      ] (the “Loan Agreement”)
between CHS Inc. (the “Borrower”) and European Bank for Reconstruction and
Development (“EBRD”).

2. Expressions defined in the Loan Agreement shall bear the same meanings
herein.

3. We hereby request that the interest on the following portion of the Loan be
fixed in accordance with the provisions of the Loan Agreement:

      Interest Conversion Period:  
From the Interest Payment Date falling
on or about [insert date]11 [until
the Interest Payment Date falling on or
about [insert date]] [until the final
repayment date of the Loan]
Interest Fixing Date:  
[insert date]12
Principal amount of Loan to
be converted to a fixed interest
rate:  


[insert amount of Loan] [100%]

4. All necessary governmental and other approvals (including exchange control
approvals) have been obtained or will be available for conversion of the Loan to
a fixed interest rate and the rights of EBRD will not be prejudiced by such
conversion. [Attached hereto are the relevant documents.]

5. This notice is irrevocable.

Yours faithfully,

CHS INC.

     
By:
       
Authorised Representative13

1 Each application must be numbered in series.

2 If the disbursement is required for a specific value date, this bracketed
language may be deleted.

3 This date must not be earlier than 10 Business Days after the disbursement
application is delivered to EBRD.

4 Name of bank in [      ].

5 As named in the Certificate of Incumbency and Authority

6 Designation may be changed by the Borrower at any time by providing a new
Certificate of Incumbency and Authority to EBRD.

7 Name of bank in [      ].

8 If you have not already done so, please provide a separate report detailing
the circumstances of each fatality.

9 Incapacity to work for at least one full workday beyond the day on which the
accident or illness occurred.

10 Lost workdays are the number of workdays (consecutive or not) beyond the date
of injury or onset of illness that the employee was away from work or limited to
restricted work activity because of an occupational injury or illness.

11 Date should be at least 7 Business Days after notice is delivered to EBRD.

12 Date should be at least 5 Business Days after notice is delivered to EBRD

13 As named in the Certificate of Incumbency and Authority

3